Exhibit 10.2

EXECUTION COPY

--------------------------------------------------------------------------------

ROSS STORES, INC.

$85,000,000 6.38% Series A Senior Notes
due December 14, 2018

$65,000,000 6.53% Series B Senior Notes
due December 14, 2021

--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------

DATED AS OF OCTOBER 17, 2006

--------------------------------------------------------------------------------




TABLE OF CONTENTS

SECTION

 

HEADING

 

PAGE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

SECTION 1.

 

AUTHORIZATION OF NOTES

 

1

 

 

 

 

 

 

 

 

 

Section 1.1.

 

Description of Notes

 

1

 

 

Section 1.2.

 

Interest Rate

 

1

 

 

 

 

 

 

 

 

SECTION 2.

 

SALE AND PURCHASE OF NOTES

 

2

 

 

 

 

 

 

 

 

SECTION 3.

 

CLOSING

 

2

 

 

 

 

 

 

 

 

SECTION 4.

 

CONDITIONS TO CLOSING

 

2

 

 

 

 

 

 

 

 

 

Section 4.1.

 

Representations and Warranties

 

2

 

 

Section 4.2.

 

Performance; No Default

 

3

 

 

Section 4.3.

 

Compliance Certificates

 

3

 

 

Section 4.4.

 

Opinions of Counsel

 

3

 

 

Section 4.5.

 

Purchase Permitted By Applicable Law, Etc

 

3

 

 

Section 4.6.

 

Sale of Other Notes

 

4

 

 

Section 4.7.

 

Payment of Special Counsel Fees

 

4

 

 

Section 4.8.

 

Private Placement Number

 

4

 

 

Section 4.9.

 

Changes in Corporate Structure

 

4

 

 

Section 4.10.

 

Subsidiary Guaranty

 

4

 

 

Section 4.11.

 

Funding Instructions

 

4

 

 

Section 4.12.

 

Proceedings and Documents

 

4

 

 

 

 

 

 

 

 

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

5

 

 

 

 

 

 

 

 

 

Section 5.1.

 

Organization; Power and Authority

 

5

 

 

Section 5.2.

 

Authorization, Etc

 

5

 

 

Section 5.3.

 

Disclosure

 

5

 

 

Section 5.4.

 

Organization and Ownership of Shares of Subsidiaries; Affiliates

 

6

 

 

Section 5.5.

 

Financial Statements; Material Liabilities

 

6

 

 

Section 5.6.

 

Compliance with Laws, Other Instruments, Etc

 

6

 

 

Section 5.7.

 

Governmental Authorizations, Etc

 

7

 

 

Section 5.8.

 

Litigation; Observance of Agreements, Statutes and Orders

 

7

 

 

Section 5.9.

 

Taxes

 

7

 

 

Section 5.10.

 

Title to Property; Leases

 

7

 

 

Section 5.11.

 

Licenses, Permits, Etc

 

7

 

 

Section 5.12.

 

Compliance with ERISA

 

8

 

 

Section 5.13.

 

Private Offering by the Company

 

8

 

 

Section 5.14.

 

Use of Proceeds; Margin Regulations

 

8

 

-i-




 

Section 5.15.

 

Existing Debt

 

8

 

 

Section 5.16.

 

Foreign Assets Control Regulations, Etc

 

9

 

 

Section 5.17.

 

Status under Certain Statutes

 

9

 

 

Section 5.18.

 

Environmental Matters

 

9

 

 

Section 5.19.

 

Notes Rank Pari Passu

 

9

 

 

 

 

 

 

 

 

SECTION 6.

 

REPRESENTATIONS OF THE PURCHASER

 

9

 

 

 

 

 

 

 

 

 

Section 6.1.

 

Purchase for Investment

 

9

 

 

Section 6.2.

 

Accredited Investor

 

10

 

 

Section 6.3.

 

Source of Funds

 

10

 

 

 

 

 

 

 

 

SECTION 7.

 

INFORMATION AS TO COMPANY

 

12

 

 

 

 

 

 

 

 

 

Section 7.1.

 

Financial and Business Information

 

12

 

 

Section 7.2.

 

Officer’s Certificate

 

14

 

 

Section 7.3.

 

Additional Information

 

14

 

 

 

 

 

 

 

 

SECTION 8.

 

PAYMENT OF THE NOTES

 

14

 

 

 

 

 

 

 

 

 

Section 8.1.

 

Maturity

 

14

 

 

Section 8.2.

 

Optional Prepayments with Make-Whole Amount

 

15

 

 

Section 8.3.

 

Allocation of Partial Prepayments

 

15

 

 

Section 8.4.

 

Maturity; Surrender, Etc

 

15

 

 

Section 8.5.

 

Purchase of Notes

 

15

 

 

Section 8.6.

 

Make-Whole Amount

 

16

 

 

Section 8.7.

 

Change in Control

 

17

 

 

 

 

 

 

 

 

SECTION 9.

 

AFFIRMATIVE COVENANTS

 

19

 

 

 

 

 

 

 

 

 

Section 9.1.

 

Compliance with Law

 

19

 

 

Section 9.2.

 

Insurance

 

19

 

 

Section 9.3.

 

Maintenance of Properties

 

19

 

 

Section 9.4.

 

Payment of Taxes and Claims

 

20

 

 

Section 9.5.

 

Corporate Existence, Etc

 

20

 

 

Section 9.6.

 

Notes to Rank Pari Passu

 

20

 

 

Section 9.7.

 

Additional Subsidiary Guarantors

 

20

 

 

Section 9.8.

 

Books and Records

 

21

 

 

 

 

 

 

 

 

SECTION 10.

 

NEGATIVE COVENANTS

 

21

 

 

 

 

 

 

 

 

 

Section 10.1.

 

Consolidated Adjusted Debt to Consolidated Total Capitalization

 

21

 

 

Section 10.2.

 

Adjusted Interest Coverage Ratio

 

21

 

 

Section 10.3.

 

Investments

 

21

 

 

Section 10.4.

 

Limitation on Liens

 

21

 

 

Section 10.5.

 

Sales of Asset

 

23

 

 

Section 10.6.

 

Merger and Consolidation

 

24

 

 

Section 10.7.

 

Transactions with Affiliates

 

25

 

 

Section 10.8.

 

Terrorism Sanctions Regulations

 

25

 

-ii-




SECTION 11.

 

EVENTS OF DEFAULT

 

25

 

 

 

 

 

 

 

 

SECTION 12.

 

REMEDIES ON DEFAULT, ETC

 

27

 

 

 

 

 

 

 

 

 

Section 12.1.

 

Acceleration

 

27

 

 

Section 12.2.

 

Other Remedies

 

28

 

 

Section 12.3.

 

Rescission

 

28

 

 

Section 12.4.

 

No Waivers or Election of Remedies, Expenses, Etc

 

29

 

 

 

 

 

 

 

 

SECTION 13.

 

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

 

29

 

 

 

 

 

 

 

 

 

Section 13.1.

 

Registration of Notes

 

29

 

 

Section 13.2.

 

Transfer and Exchange of Notes

 

29

 

 

Section 13.3.

 

Replacement of Notes

 

30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION 14.

 

PAYMENTS ON NOTES

 

30

 

 

 

 

 

 

 

 

 

Section 14.1.

 

Place of Payment

 

30

 

 

Section 14.2.

 

Home Office Payment

 

30

 

 

 

 

 

 

 

 

SECTION 15.

 

EXPENSES, ETC

 

31

 

 

 

 

 

 

 

 

 

Section 15.1.

 

Transaction Expenses

 

31

 

 

Section 15.2.

 

Survival

 

31

 

 

 

 

 

 

 

 

SECTION 16.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

 

31

 

 

 

 

 

 

 

 

SECTION 17.

 

AMENDMENT AND WAIVER

 

31

 

 

 

 

 

 

 

 

 

Section 17.1.

 

Requirements

 

31

 

 

Section 17.2.

 

Solicitation of Holders of Notes

 

32

 

 

Section 17.3.

 

Binding Effect, Etc

 

32

 

 

Section 17.4.

 

Notes Held by Company, Etc

 

32

 

 

 

 

 

 

 

 

SECTION 18.

 

NOTICES

 

33

 

 

 

 

 

 

 

 

SECTION 19.

 

REPRODUCTION OF DOCUMENTS

 

33

 

 

 

 

 

 

 

 

SECTION 20.

 

CONFIDENTIAL INFORMATION

 

34

 

 

 

 

 

 

 

 

SECTION 21.

 

SUBSTITUTION OF PURCHASER

 

35

 

-iii-




SECTION 22.

 

MISCELLANEOUS

 

35

 

 

 

 

 

 

 

 

 

Section 22.1.

 

Successors and Assigns

 

35

 

 

Section 22.2.

 

Payments Due on Non-Business Days

 

35

 

 

Section 22.3.

 

Accounting Terms

 

35

 

 

Section 22.4.

 

Severability

 

35

 

 

Section 22.5.

 

Construction

 

36

 

 

Section 22.6.

 

Counterparts

 

36

 

 

Section 22.7.

 

Governing Law

 

36

 

 

Section 22.8.

 

Jurisdiction and Process

 

36

 

 

 

 

 

 

 

 

Signature

 

 

 

38

 

-iv-




SCHEDULE A

 

—

INFORMATION RELATING TO PURCHASERS

 

 

 

 

SCHEDULE B

 

—

DEFINED TERMS

 

 

 

 

SCHEDULE 5.4

 

—

Subsidiaries of the Company, Ownership of Subsidiary Stock

 

 

 

 

SCHEDULE 5.9

 

—

Tax Liabilities

 

 

 

 

SCHEDULE 5.15

 

—

Existing Debt

 

 

 

 

SCHEDULE 10.4

 

—

Existing Liens

 

 

 

 

EXHIBIT 1

 

—

Form of 6.38% Series A Senior Notes due December 14, 2018

 

 

 

 

EXHIBIT 2

 

—

Form of 6.53% Series B Senior Notes due December 14, 2021

 

 

 

 

EXHIBIT 2.3

 

—

Form of Subsidiary Guaranty

 

 

 

 

EXHIBIT 4.4(a)

 

—

Form of Opinion of General Counsel to the Company

 

 

 

 

EXHIBIT 4.4(b)

 

—

Form of Opinion of Special Counsel to the Company

 

 

 

 

EXHIBIT 4.4(c)

 

—

Form of Opinion of Special Virginia Counsel to the Subsidiary Guarantor

 

 

 

 

EXHIBIT 4.4(d)

 

—

Form of Opinion of Special Counsel to the Purchasers

 

 

 

 

EXHIBIT 7.2

 

—

Officer’s Certificate

-v-




ROSS STORES, INC.
4440 ROSEWOOD DRIVE
PLEASANTON, CALIFORNIA 94588-3050

$85,000,000 6.38% SERIES A SENIOR NOTES
DUE DECEMBER 14, 2018

$65,000,000 6.53% SERIES B SENIOR NOTES
DUE DECEMBER 14, 2021

Dated as of
October 17, 2006

TO THE PURCHASERS LISTED IN
           THE ATTACHED SCHEDULE A:

Ladies and Gentlemen:

          ROSS STORES, INC., a Delaware corporation (the “Company”), agrees with
the Purchasers listed in the attached Schedule A (the “Purchasers”)’ to this
Note Purchase Agreement (this “Agreement”) as follows:

SECTION 1.     AUTHORIZATION OF NOTES.

          Section 1.1.      Description of Notes. The Company will authorize the
issue and sale in two series of $150,000,000 aggregate principal amount of its
senior notes, of which $85,000,000 aggregate principal amount shall be its 6.38%
Series A Senior Notes due December 14, 2018 (the “Series A Notes”), $65,000,000
aggregate principal amount shall be its 6.53% Series B Senior Notes due December
14, 2021 (the “Series B Notes” and, together with the Series A Notes, the
“Notes,” such term to include any such notes issued in substitution therefor
pursuant to Section 13 of this Agreement). The Series A Notes and Series B Notes
shall be substantially in the form set out in Exhibits 1 and 2, respectively,
with such changes therefrom, if any, as may be approved by each Purchaser and
the Company. Certain capitalized terms used in this Agreement are defined in
Schedule B; references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.

          Section 1.2.      Interest Rate. The Notes shall bear interest
(computed on the basis of a 360-day year of twelve 30-day months) on the unpaid
principal thereof from the date of issuance at their respective stated rate of
interest payable semi-annually in arrears on the fourteenth day of June and
December in each year and at maturity commencing on June 14, 2007, until such
principal sum shall have become due and payable (whether at maturity, upon
notice of prepayment or otherwise) and interest (so computed) on any overdue
principal, interest or Make-Whole Amount from the due date thereof (whether by
acceleration or otherwise) at the applicable Default Rate until paid.




SECTION 2.     SALE AND PURCHASE OF NOTES.

          Subject to the terms and conditions of this Agreement, the Company
will issue and sell to each Purchaser and each Purchaser will purchase from the
Company, at the Closing provided for in Section 3, Notes of the respective
Series and in the principal amount specified opposite such Purchaser’s name in
Schedule A at the purchase price of 100% of the principal amount thereof. The
obligations of each Purchaser hereunder are several and not joint obligations,
and each Purchaser shall have no obligation and no liability to any Person for
the performance or nonperformance by any other Purchaser hereunder.

SECTION 3.     CLOSING.

          The sale and purchase of the Notes to be purchased by each Purchaser
shall occur at the offices of Chapman and Cutler LLP, 111 West Monroe Street,
Chicago, Illinois 60603 at 10:00 a.m. Central time, at a closing (the “Closing”)
on December 14, 2006 or on such other Business Day thereafter on or prior to
December 15, 2006 as may be agreed upon by the Company and the Purchasers. On
the Closing Date, the Company will deliver to each Purchaser the Notes to be
purchased by such Purchaser in the form of a single Note (or such greater number
of Notes in denominations of at least $1,000,000 as such Purchaser may request)
dated the Closing Date and registered in such Purchaser’s name (or in the name
of such Purchaser’s nominee), against delivery by such Purchaser to the Company
or its order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to Account Number BBK IOC 363, Acct. Name: Trnsfr Funds - Personal Trust
FFC: Acct #312018 for Ross Stores, Inc., at Bank of New York, 1 Wall Street, New
York, New York 10286, ABA Number 021000018. If, on the Closing Date, the Company
shall fail to tender such Notes to any Purchaser as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to any Purchaser’s satisfaction, such Purchaser shall, at such
Purchaser’s election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure or such nonfulfillment.

SECTION 4.     CONDITIONS TO CLOSING.

          Each Purchaser’s obligation to purchase and pay for the Notes to be
sold to such Purchaser at the Closing is subject to the fulfillment to such
Purchaser’s satisfaction, prior to or at the Closing, of the following
conditions applicable to the Closing Date:

          Section 4.1    Representations and Warranties.

          (a)     Representations and Warranties of the Company. The
representations and warranties of the Company in this Agreement shall be correct
at the time of the Closing, except to the extent that such representations and
warranties expressly related to an earlier date.

          (b)     Representations and Warranties of the Subsidiary Guarantors.
The representations and warranties of the Subsidiary Guarantors in the
Subsidiary Guaranty shall be correct at the time of the Closing.

-2-




          Section 4.2.     Performance; No Default. The Company and each
Subsidiary Guarantor shall have performed and complied with all agreements and
conditions contained in this Agreement required to be performed or complied with
by the Company and each Subsidiary Guarantor prior to or at the Closing, and
after giving effect to the issue and sale of the Notes (and the application of
the proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing. Neither the Company nor any
Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Section 10 hereof had such
Sections applied since such date.

          Section 4.3.     Compliance Certificates.

          (a)     Officer’s Certificate of the Company. The Company shall have
delivered to such Purchaser an Officer’s Certificate, dated the Closing Date,
certifying that the conditions specified in Sections 4.1(a), 4.2 and 4.9 have
been fulfilled.

          (b)     Secretary’s Certificate of the Company. The Company shall have
delivered to such Purchaser an Officer’s Certificate, dated the Closing Date,
certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes
and this Agreement.

          (c)     Officer’s Certificate of the Subsidiary Guarantors. Each
Subsidiary Guarantor shall have delivered to such Purchaser an Officer’s
Certificate, dated the Closing Date, (i) certifying that the conditions
specified in Sections 4.1(b), 4.2 and 4.9 have been fulfilled and (ii)
certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the
Subsidiary Guaranty.

          Section 4.4.    Opinions of Counsel. Such Purchaser shall have
received opinions in form and substance satisfactory to such Purchaser, dated
the Closing Date (a) from Mark Askanas, General Counsel of the Company, covering
the matters set forth in Exhibit 4.4(a) and covering such other matters incident
to the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request (and the Company hereby instructs its counsel to deliver such
opinion to the Purchasers), (b) from Latham & Watkins LLP, special counsel for
the Company and the Subsidiary Guarantors, covering the matters set forth in
Exhibit 4.4(b) (and the Company hereby instructs its counsel to deliver such
opinion to the Purchasers), (c) from DLA Piper Rudnick Gray Cary, special
Virginia counsel for Ross Dress for Less, Inc. (“RDFL”), covering the matters
set forth in Exhibit 4.4(c) (and RDFL hereby instructs its counsel to deliver
such opinion to the Purchasers), and (d) from Chapman and Cutler LLP, the
Purchasers’ special counsel in connection with such transactions, substantially
in the form set forth in Exhibit 4.4(d) and covering such other matters incident
to such transactions as such Purchaser may reasonably request.

          Section 4.5.     Purchase Permitted By Applicable Law, Etc. On the
date of the Closing such Purchaser’s purchase of Notes shall (a) be permitted by
the laws and regulations of each jurisdiction to which such Purchaser is
subject, without recourse to provisions (such as section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (b) not
violate any

-3-




applicable law or regulation (including, without limitation, Regulation T, U or
X of the Board of Governors of the Federal Reserve System) and (c) not subject
such Purchaser to any tax, penalty or liability under or pursuant to any
applicable law or regulation, which law or regulation was not in effect on the
date hereof. If requested by such Purchaser not less than five (5) Business Days
prior to the Closing Date, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

          Section 4.6.    Sale of Other Notes. Contemporaneously with the
Closing the Company shall sell to each other Purchaser and each other Purchaser
shall purchase the Notes to be purchased by it at the Closing as specified in
Schedule A.

          Section 4.7.     Payment of Special Counsel Fees. Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the Closing
Date, the reasonable fees, reasonable charges and reasonable disbursements of
the Purchasers’ special counsel referred to in Section 4.4 to the extent
reflected in a detailed statement of such counsel rendered to the Company at
least one Business Day prior to the Closing Date.

          Section 4.8.    Private Placement Number. A Private Placement Number
issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the
Securities Valuation Office of the National Association of Insurance
Commissioners) shall have been obtained for each Series of the Notes.

          Section 4.9.    Changes in Corporate Structure. Neither the Company
nor any Subsidiary Guarantor shall have changed its jurisdiction of organization
or, been a party to any merger or consolidation, or shall have succeeded to all
or any substantial part of the liabilities of any other entity, at any time
following the date of this Agreement.

          Section 4.10.    Subsidiary Guaranty. The Subsidiary Guaranty shall
have been duly authorized, executed and delivered by each Subsidiary Guarantor,
shall constitute the legal, valid and binding contract and agreement of each
Subsidiary Guarantor and such Purchaser shall have received a true, correct and
complete copy thereof.

          Section 4.11.    Funding Instructions. At least three Business Days
prior to the date of the Closing, each Purchaser shall have received written
instructions signed by a Responsible Officer on letterhead of the Company
confirming the information specified in Section 3 including (i) the name and
address of the transferee bank, (ii) such transferee bank’s ABA number and (iii)
the account name and number into which the purchase price for the Notes is to be
deposited.

          Section 4.12.    Proceedings and Documents. All corporate and other
organizational proceedings in connection with the transactions contemplated by
this Agreement and all documents and instruments incident to such transactions
shall be satisfactory to such Purchaser and its special counsel, and such
Purchaser and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request.

-4-




SECTION 5.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

          The Company represents and warrants to each Purchaser that:

          Section 5.1.    Organization; Power and Authority. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and the Notes
and to perform the provisions hereof and thereof.

          Section 5.2.    Authorization, Etc. This Agreement and the Notes to be
issued on the Closing Date have been duly authorized by all necessary corporate
action on the part of the Company, and this Agreement constitutes, and upon
execution and delivery thereof each such Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as (i) such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), and (ii) the remedy of specific performance
or of injunctive relief is subject to the discretion of the court before which
any proceeding therefore may be brought.

          Section 5.3.    Disclosure. The Company, through its agent, Banc of
America Securities LLC, has delivered to you and each Other Purchaser a copy of
a Private Placement Memorandum, dated August ___, 2006 (the “Memorandum “),
relating to the transactions contemplated hereby. The Memorandum fairly
describes, in all material respects, the general nature of the business and
principal properties of the Company and its Subsidiaries. This Agreement, the
Memorandum, the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Company in connection with the transactions
contemplated hereby and the financial statements referred to in Section 5.5, in
each case, delivered to the Purchasers prior to August 14, 2006 (this Agreement,
the Memorandum and such documents, certificates or other writings and such
financial statements being referred to, collectively, as the “Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made. Except
as disclosed in the Disclosure Documents, since April 29, 2006, there has been
no change in the financial condition, operations, business or properties of the
Company or any of its Subsidiaries except changes that individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
There is no fact known to the Company that would reasonably be expected to have
a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents.

-5-




          Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists of the Company’s Subsidiaries, showing, as to each Subsidiary, the
correct name thereof, the jurisdiction of its organization, and the percentage
of shares of each class of its capital stock or similar equity interests
outstanding owned by the Company and each other Subsidiary.

          (b)     Each Subsidiary identified in Schedule 5.4 is a corporation or
other legal entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.

          (c)      No Subsidiary Guarantor is a party to, or otherwise subject
to, any legal restriction or any agreement (other than this Agreement, the
agreements listed on Schedule 5.4 and customary limitations imposed by law)
restricting the ability of such Subsidiary Guarantor to pay dividends out of
profits or make any other similar distributions of profits to the Company or any
of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary Guarantor.

          Section 5.5.    Financial Statements; Material Liabilities. The
financial statements of the Company and its Subsidiaries included in Form 10-K
for the year ended January 28, 2006, in Form 10-Q for the quarter ended April
29, 2006 and in any Form 10-Q filed after the date hereof and before the Closing
Date (including in each case the related schedules and notes) fairly present in
all material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such financial statements
and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). The Company does not have actual knowledge of any
Material liabilities that are not disclosed on such financial statements or
otherwise disclosed in the Disclosure Documents.

          Section 5.6.    Compliance with Laws, Other Instruments, Etc. The
execution, delivery and performance by the Company of this Agreement and the
Notes will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
Material agreement or instrument to which the Company or any Subsidiary is bound
or by which the Company or any Subsidiary or any of their respective properties
may be bound or affected, (b) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree, or ruling of any
court, arbitrator or Governmental Authority applicable to the Company or any
Subsidiary, or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary, other than, in each case, for those breaches, defaults, conflicts or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

-6-




          Section 5.7.      Governmental Authorizations, Etc. No consent,
approval or authorization of, or registration, filing or declaration with, any
Governmental Authority is required in connection with the execution or delivery
by the Company of this Agreement or the issuance and sale of the Notes, except
for filings customarily required for private placement transactions under
federal and state securities laws, including Form 8-K filings, and for any such
consent, approval, authorization, registration, filing or declaration, the
failure to obtain or make would not reasonably be expected to result in a
Material Adverse Effect.

          Section 5.8.      Litigation; Observance of Agreements, Statutes and
Orders. (a) There are no actions, suits, investigations or proceedings pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any Subsidiary or any property of the Company or any Subsidiary in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

          (b)      To the actual knowledge of the Company, neither the Company
nor any Subsidiary is in default under any term of any agreement or instrument
to which it is a party or by which it is bound, or any order, judgment, decree
or ruling of any court, arbitrator or Governmental Authority or is in violation
of any applicable law, ordinance, rule or regulation (including without
limitation Environmental Laws or the USA Patriot Act) of any Governmental
Authority, which default or violation, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

          Section 5.9.      Taxes. The Company and each of its Subsidiaries has
filed all material federal, state and other tax returns required to be filed,
and all material taxes, assessments and other governmental charges due from the
Company or any Subsidiary have been fully paid or adequate reserves have been
established therefor. Neither the Company nor any Subsidiary has executed any
waiver of limitations in respect of tax liabilities except as disclosed in
Schedule 5.9. The Company and each of its Subsidiaries has established on its
books reserves adequate for the payment of all material federal, state and other
tax liabilities.

          Section 5.10.    Title to Property; Leases. The Company and its
Subsidiaries have good and marketable title to their respective properties which
the Company and its Subsidiaries own or purport to own that individually or in
the aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Company or any Subsidiary after said date (except as sold
or otherwise disposed of in the ordinary course of business). All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.

          Section 5.11.    Licenses, Permits, Etc. The Company and each of its
Subsidiaries possess, license or otherwise has rights in or to all franchises,
patents, copyrights, trademarks, tradenames, service marks, licenses and permits
material to the conduct of its business as substantially now conducted without
known conflict with any rights of others.

-7-




          Section 5.12.    Compliance with ERISA. (a) The Company and each of
its Subsidiaries have fulfilled their obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and are in compliance
in all material respects with the applicable provisions of ERISA and the Code,
and have not incurred any material liability to the PBGC or a Plan under Title
IV of ERISA; and no Prohibited Transaction or Reportable Event has occurred that
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

          (b)      The execution and delivery of this Agreement and the issuance
and sale of the Notes hereunder will not involve any transaction that is subject
to the prohibitions of Section 406 of ERISA or in connection with which a tax
would be imposed pursuant to Section 4975(c)(1)(A)-D) of the Code. The
representation by the Company in the first sentence of this Section 5.12(b) is
made in reliance upon and subject to the accuracy of each Purchaser’s
representation in Section 6.3 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

          Section 5.13.    Private Offering by the Company. Neither the Company
nor anyone acting on the Company’s behalf has offered the Notes or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than fifty (50) other Institutional Investors,
each of which has been offered the Notes in connection with a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act.

          Section 5.14.    Use of Proceeds; Margin Regulations. The Company will
use the proceeds of the sale of the Notes for general corporate purposes of the
Company. No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for the purpose of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 5% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 5% of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.

          Section 5.15.    Existing Debt. Except as described therein, Schedule
5.15 sets forth a complete and correct list of all outstanding Debt of the
Company and its Subsidiaries as of August 1, 2006, since which date there has
been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Debt of the Company or its
Subsidiaries, except for changes in the amounts outstanding under the Bank
Credit Agreement. Neither the Company nor any Subsidiary is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Debt of the Company or such Subsidiary.

-8-




          Section 5.16.      Foreign Assets Control Regulations, Etc. (a)
Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

          (b)      Neither the Company nor any Subsidiary is a Person described
or designated in the Specially Designated Nationals and Blocked Persons List of
the Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order
or, to the knowledge of the Company, engages in any dealings or transactions
with any such Person. The Company and its Subsidiaries are in compliance, in all
material respects, with the USA Patriot Act.

          (c)      No part of the proceeds from the sale of the Notes hereunder
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.

          Section 5.17.      Status under Certain Statutes. Neither the Company
nor any Subsidiary is required to be registered as an “investment company” under
the Investment Company Act of 1940, as amended.

          Section 5.18.      Environmental Matters. There are no violations by
the Company or any of its Subsidiaries of any Environmental Law and no
Environmental Claims that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

          Section 5.19.      Notes Rank Pari Passu. (a) The obligations of the
Company under the Notes rank pari passu in right of payment with all other
senior unsecured Debt (actual or contingent) of the Company existing on the date
hereof and on the Closing Date, including, without limitation, all senior
unsecured Debt of the Company described in Schedule 5.15 hereto.

          (b)      The obligations of each Subsidiary Guarantor under the
Subsidiary Guaranty rank pari passu in right of payment with all other senior
unsecured Debt (actual or contingent) of such Subsidiary Guarantor existing on
the date hereof and on the Closing Date, including, without limitation, all
senior unsecured Debt of such Subsidiary Guarantor described in Schedule 5.15
hereto.

SECTION 6.          REPRESENTATIONS OF THE PURCHASER.

          Section 6.1.      Purchase for Investment. Each Purchaser severally
represents that it is purchasing the Notes for its own account or for one or
more separate accounts maintained by it or for the account of one or more
pension or trust funds and not with a view to the distribution thereof (other
than any Notes purchased by Banc of America Securities LLC on the Closing Date
which are intended to be resold to a “qualified institutional buyer” pursuant to
Rule 144A of the Securities Act), provided that the disposition of such
Purchaser’s or such pension or trust funds’

-9-




property shall at all times be within such Purchaser’s or such pension or trust
funds’ control. Each Purchaser understands that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.

          Section 6.2.      Accredited Investor. Each Purchaser represents that
it is an “accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”). Each Purchaser further represents that such
Purchaser has been afforded access to information about the Company and the
Company’s financial condition, business, management and prospects sufficient to
enable it to evaluate its investment in the Notes and has had the opportunity to
ask questions of the Company and received answers concerning the terms and
conditions of the sale of the Notes.

          Section 6.3.      Source of Funds. Each Purchaser severally represents
that at least one of the following statements is an accurate representation as
to each source of funds (a “Source”) to be used by such Purchaser to pay the
purchase price of the Notes to be purchased by such Purchaser hereunder:

 

          (a)      the Source is an “insurance company general account” (as the
term is defined in the United States Department of Labor’s Prohibited
Transaction Exemption (“PTE”) 95-60) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the National Association of Insurance Commissioners (the “NAIC
Annual Statement”)) for the general account contract(s) held by or on behalf of
any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

 

 

          (b)      the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

 

 

 

          (c)      the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

-10-




 

          (d)      the Source constitutes assets of an “investment fund” (within
the meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a
“qualified professional asset manager” or “QPAM” (within the meaning of Part V
of the QPAM Exemption), no employee benefit plan’s assets that are included in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Section V(c)(1) of the QPAM Exemption) of such employer
or by the same employee organization and managed by such QPAM, exceed 20% of the
total client assets managed by such QPAM, the conditions of Part I(c) and (g) of
the QP AM Exemption are satisfied, as of the last day of its most recent
calendar quarter, the QPAM does not own a 10% or more interest in the Company
and no person controlling or controlled by the QPAM (applying the definition of
“control” in Section V(e) of the QPAM Exemption) owns a 20% or more interest in
the Company (or less than 20% but greater than 10%, if such person exercises
control over the management or policies of the Company by reason of its
ownership interest) and (i) the identity of such QPAM and (ii) the names of all
employee benefit plans whose assets are included in such investment fund have
been disclosed to the Company in writing pursuant to this clause (d); or

 

 

 

          (e)      the Source constitutes assets of a “plan(s)” (within the
meaning of Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an
“in-house asset manager” or “INHAM” (within the meaning of Part IV of the INHAM
exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Section IV(d) of the INHAM Exemption)
owns a 5% or more interest in the Company and (i) the identity of such INHAM and
(ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this clause
(e); or

 

 

 

          (f)      the Source is a governmental plan; or

 

 

 

          (g)      the Source is one or more employee benefit plans, or a
separate account or trust fund comprised of one or more employee benefit plans,
each of which has been identified to the Company in writing pursuant to this
clause (g); or

 

 

 

          (h)      the Source does not include assets of any employee benefit
plan, other than a plan exempt from the coverage of ERISA.

As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

-11-




SECTION 7.          INFORMATION AS TO COMPANY.

          Section 7.1.      Financial and Business Information. The Company
shall deliver to each holder of Notes that is an Institutional Investor:

 

          (a)     Quarterly Statements — within 60 days after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year),

 

 

 

 

 

          (i)      a consolidated unaudited balance sheet of the Company and its
Subsidiaries as at the end of such quarter, and

 

 

 

 

 

          (ii)     consolidated unaudited statements of income, changes in
shareholders’ equity and cash flows of the Company and its Subsidiaries, for
such quarter and (in the case of the second and third quarters) for the portion
of the fiscal year ending with such quarter,

 

 

 

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, prepared in accordance with GAAP applicable
to quarterly financial statements generally, and certified by a Senior Financial
Officer as fairly presenting, in all material respects, the financial position
of the companies being reported on and their results of operations and cash
flows, subject to changes resulting from yearend adjustments, provided that
filing with the Securities and Exchange Commission within the time period
specified above the Company’s Quarterly Report on Form 10-Q prepared in
compliance with the requirements therefor shall be deemed to satisfy the
requirements of this Section 7.1(a);

 

 

 

 

          (b)      Annual Statements — within 105 days after the end of each
fiscal year of the Company,

 

 

 

 

 

          (i)       a consolidated balance sheet of the Company and its
Subsidiaries, as at the end of such year, and

 

 

 

 

 

          (ii)      consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries, for such year,

 

 

 

 

setting forth in each case in comparative form the figures for the previous
fiscal year, prepared in accordance with GAAP, and accompanied by an opinion
thereon of independent certified public accountants of recognized national
standing, which opinion shall state that such financial statements present
fairly, in all material respects, the financial position of the companies being
reported upon and their results of operations and cash flows and have been
prepared in conformity with GAAP, and that the examination of such accountants
in connection with such financial statements has been made in accordance with
generally accepted auditing standards, and that such audit provides a reasonable
basis for such opinion in the circumstances, provided that filing with the
Securities and Exchange Commission within the time period specified above of the
Company’s Annual Report on Form 10-K for such fiscal year (together with the
Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Exchange Act) prepared in accordance with the requirements therefor
shall be deemed to satisfy the requirements of this Section 7.1(b);

-12-




 

          (c)      SEC and Other Reports — except for filings referred to in
Section 7.1(a) and (b) above, promptly upon their becoming available and, to the
extent applicable, one copy of (i) each financial statement, report, notice or
proxy statement sent by the Company or any Subsidiary to public securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such holder), and
each prospectus and all amendments thereto filed by the Company or any
Subsidiary with the Securities and Exchange Commission, provided that the
Company shall be deemed to have made such delivery of such information if it
shall have made such information available on “EDGAR”;

 

 

 

 

          (d)      Notice of Default or Event of Default — promptly, and in any
event within fifteen Business Days after a Responsible Officer becomes aware of
the existence of any Default or Event of Default or that any Person has given
any notice or taken any action with respect to a claimed default hereunder or
that any Person has given any notice or taken any action with respect to a
claimed default of the type referred to in Section 11(g), a written notice
specifying the nature and period of existence thereof and what action the
Company is taking or proposes to take with respect thereto;

 

 

 

 

          (e)      ERISA Matters — if at any time the Company is no longer
required to file financial statements with the SEC, then promptly, and in any
event within ten Business Days after a Responsible Officer becomes aware of any
event, transaction or condition that would result in the incurrence of any
liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the imposition of a penalty or excise tax under the provisions of the
Code relating to employee benefit plans, or the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, would reasonably be expected to have a Material Adverse Effect;

 

 

 

 

          (f)      Notices from Governmental Authority — if at any time the
Company is no longer required to file financial statements with the SEC, then
promptly, and in any event within 30 days of receipt thereof, copies of any
notice to the Company or any Subsidiary from any federal or state Governmental
Authority relating to any order, ruling, statute or other law or regulation that
would reasonably be expected to have a Material Adverse Effect; and

 

 

 

 

          (g)     Requested Information — with reasonable promptness, such other
data and information relating to the financial condition of the Company or any
of its Subsidiaries and relating to the ability of the Company to comply with
the terms of this Agreement as from time to time may be reasonably requested by
any such holder of Notes or such information regarding the Company required to
satisfy the requirements of 17 C.F.R. §230.144A, as amended from time to time,
in connection with any contemplated transfer of the Notes.

-13-




          Section 7.2.      Officer’s Certificate. Each set of financial
statements delivered to a holder of Notes pursuant to Section 7.1(a) or Section
7.1(b) hereof shall be accompanied by a certificate (which in the case of
electronic delivery of any such financial statements, shall be by separate
concurrent delivery of such certificate to each holder of Notes) of a Senior
Financial Officer setting forth:

 

          (a)      Covenant Compliance — the information required in order to
establish whether the Company was in compliance with the requirements of Section
10.1 through Section 10.3 and Section 10.5 hereof, inclusive, during the
quarterly or annual period covered by the statements then being furnished,
substantially in the form of Exhibit 7.2 hereto; and

 

 

 

          (b)      Event of Default — a statement that such officer has reviewed
the relevant terms hereof and that such review shall not have disclosed the
existence during the quarterly or annual period covered by the statements then
being furnished of any condition or event that constitutes a Default or an Event
of Default or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action the Company shall have
taken or proposes to take with respect thereto.

          Section 7.3.      Additional Information. The Company shall permit the
representatives of each holder of Notes that is an Institutional Investor:

 

          (a)      No Default — if no Default or Event of Default then exists,
at the expense of, and upon the request of the Required Holders, to participate
in a conference call with the Company during normal business hours for the
purpose of discussing the affairs, finances and accounts of the Company and its
Subsidiaries with the Company’s officers, provided that the Company shall not be
obligated to participate in more than one such conference call in each calendar
year; and

 

 

 

          (b)      Default — if a Default or Event of Default then exists, at
the expense of the Company, upon at least two Business Days prior notice, to
visit the principal executive offices of the Company, to examine all of the
books of account, records, reports and other papers of the Company and its
Subsidiaries, to make copies and extracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective officers during
normal business hours, all at such times and as often as may be reasonably
requested.

SECTION 8.          PAYMENT OF THE NOTES.

          Section 8.1.      Maturity. As provided therein, the entire unpaid
principal amount of the Series A Notes and Series B Notes shall be due and
payable on December 14, 2018 and December 14, 2021, respectively.

-14-




          Section 8.2.      Optional Prepayments with Make-Whole Amount. The
Company may, at its option, upon notice as provided below, prepay at any time
all, or from time to time any part of, the Notes of any Series, in an amount not
less than 10% of the original aggregate principal amount of the Notes of such
Series to be prepaid in the case of a partial prepayment (or such lesser amount
as shall be required to effect a partial prepayment resulting from an offer of
prepayment pursuant to Section 10.5(2)), at 100% of the principal amount so
prepaid, together with interest accrued thereon to the date of such prepayment,
plus the Make-Whole Amount, if any, determined for the prepayment date with
respect to such principal amount of each Note then outstanding of the applicable
Series to be prepaid. The Company will give each holder of Notes of the Series
to be prepaid written notice of each optional prepayment under this Section 8.2
not less than 15 days and not more than 60 days prior to the date fixed for such
prepayment. Each such notice shall specify such date, the aggregate principal
amount of the Notes of the applicable Series to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation. Two Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes of the Series to be prepaid a certificate of a
Senior Financial Officer specifying the calculation of each such Make-Whole
Amount as of the specified prepayment date.

          Section 8.3.      Allocation of Partial Prepayments. In the case of
each partial prepayment of the Notes of any Series pursuant to the provisions of
Section 8.2, the principal amount of the Notes of the Series to be prepaid shall
be allocated among all of the Notes of such Series at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
thereof.

          Section 8.4.      Maturity; Surrender, Etc. In the case of each
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any. From and after such date,
unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.

          Section 8.5.      Purchase of Notes. The Company will not and will not
permit any Affiliate to purchase, redeem, prepay or otherwise acquire, directly
or indirectly, any of the outstanding Notes of any Series except (a) upon the
payment or prepayment of the Notes of any Series in accordance with the terms of
this Agreement and the Notes or (b) pursuant to a written offer to purchase any
outstanding Notes of any Series made by the Company or an Affiliate pro rata to
the holders of the Notes of such Series upon the same terms and conditions. The
Company will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment, prepayment or purchase of Notes pursuant to any provision of
this Agreement and no Notes may be issued in substitution or exchange for any
such Notes.

-15-




          Section 8.6.      Make-Whole Amount. The term “Make-Whole Amount”
means with respect to any Note an amount equal to the excess, if any, of the
Discounted Value of the Remaining Scheduled Payments with respect to the Called
Principal of such Note, minus the amount of such Called Principal, provided that
the Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings with respect to the Called Principal of such Note:

 

          “Called Principal” means, the principal of any Note that is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.

 

 

 

          “Discounted Value” means, the amount obtained by discounting all
Remaining Scheduled Payments from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Note is payable) equal to the
Reinvestment Yield.

 

 

 

          “Reinvestment Yield” means, 0.50% plus the yield to maturity
calculated by using (i) the yields reported, as of 10:00 A.M. (New York City
time) on the second Business Day preceding the Settlement Date on screen “PX-1”
on the Bloomberg Financial Market Service (or such other information service as
may replace Bloomberg) for actively traded U.S. Treasury securities having a
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date, or (ii) if such yields are not reported as of such time or the
yields reported as of such time are not ascertainable, the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date, in
Federal Reserve Statistical Release H.15 (519) (or any comparable successor
publication) for U.S. Treasury securities having a constant maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date.
In either case, the yield will be determined, if necessary, by (a) converting
U.S. Treasury bill quotations to bond-equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly on a straight line
basis between (1) the applicable U.S. Treasury security (or Constant Maturity
Series) with the maturity closest to and greater than the Remaining Average Life
and (2) the applicable U.S. Treasury security (or Constant Maturity Series) with
the maturity closest to and less than such Remaining Average Life. The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.

 

 

 

          “Remaining Average Life” means, the number of years (calculated to the
nearest one-twelfth year) obtained by dividing (i) such Called Principal into
(ii) the sum of the products obtained by multiplying (a) the principal component
of each Remaining Scheduled Payment by (b) the number of years (calculated to
the nearest one-twelfth year) that will elapse between the Settlement Date and
the scheduled due date of such Remaining Scheduled Payment.

-16-




 

          “Remaining Scheduled Payments” means, all payments of such Called
Principal and interest thereon that would be due after the Settlement Date if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of such Note, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.

 

 

 

          “Settlement Date” means, the date on which such Called Principal is to
be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

          Section 8.7.      Change in Control. (a) Notice of Change in Control
or Control Event. The Company will, within 15 Business Days after any
Responsible Officer has knowledge of the occurrence of any Change in Control or
Control Event, give written notice of such Change in Control or Control Event to
each holder of Notes unless notice in respect of such Change in Control (or the
Change in Control contemplated by such Control Event) shall have been given
pursuant to subparagraph (b) of this Section 8.7. If a Change in Control has
occurred, such notice shall contain and constitute an offer to prepay Notes of
each Series as described in subparagraph (c) of this Section 8.7 and shall be
accompanied by the certificate described in subparagraph (g) of this Section
8.7.

          (b)      Condition to Company Action. The Company will not take any
action that consummates or finalizes a Change in Control unless (i) at least 15
Business Days prior to such action it shall have given to each holder of Notes
written notice containing and constituting an offer to prepay Notes as described
in subparagraph (c) of this Section 8.7, accompanied by the certificate
described in subparagraph (g) of this Section 8.7, and (ii) contemporaneously
with such action, it prepays all Notes required to be prepaid in accordance with
this Section 8.7.

          (c)      Offer to Prepay Notes. The offer to prepay Notes contemplated
by subparagraphs (a) and (b) of this Section 8.7 shall be an offer to prepay, in
accordance with and subject to this Section 8.7, all, but not less than all, the
Notes held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date “). If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.7, such date shall be
not less than 20 days and not more than 30 days after the date of such offer (if
the Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 20th day after the date of such offer).

          (d)      Acceptance. A holder of Notes may accept the offer to prepay
made pursuant to this Section 8.7 by causing a notice of such acceptance to be
delivered to the Company at least 5 Business Days prior to the Proposed
Prepayment Date. A failure by a holder of Notes to respond to an offer to prepay
made pursuant to this Section 8.7 shall be deemed to constitute a rejection of
such offer by such holder.

-17-




          (e)      Prepayment. Prepayment of the Notes to be prepaid pursuant to
this Section 8.7 shall be at 100% of the principal amount of such Notes, but
without the payment of the Make-Whole Amount, together with interest on such
Notes accrued to the date of prepayment. The prepayment shall be made on the
Proposed Prepayment Date except as provided in subparagraph (f) of this Section
8.7.

          (f)      Deferral Pending Change in Control. The obligation of the
Company to prepay Notes pursuant to the offers required by subparagraph (b) and
accepted in accordance with subparagraph (d) of this Section 8.7 is subject to
the occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made. In the event that such Change in Control does
not occur on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until and shall be made on the date on which such Change in
Control occurs. The Company shall keep each holder of Notes reasonably and
timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change in Control and the prepayment are expected to occur,
and (iii) any determination by the Company that efforts to effect such Change in
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.7 in respect of such Change in Control shall be
deemed rescinded).

          (g)      Officer’s Certificate. Each offer to prepay the Notes
pursuant to this Section 8.7 shall be accompanied by a certificate, executed by
a Senior Financial Officer of the Company and dated the date of such offer,
specifying: (i) the Proposed Prepayment Date; (ii) that such offer is made
pursuant to this Section 8.7; (iii) the principal amount of each Note offered to
be prepaid; (iv) the interest that would be due on each Note offered to be
prepaid, accrued to the Proposed Prepayment Date; (v) that the conditions of
this Section 8.7 have been fulfilled; and (vi) in reasonable detail, the nature
and date or proposed date of the Change in Control.

          (h)      “Change in Control” Defined. “Change in Control” means the
occurrence of any event or circumstance after which any Person or Persons acting
in concert, together with Affiliates thereof, in the aggregate, directly or
indirectly, control or own (beneficially or otherwise) more than 50% (by number
of shares) of the issued and outstanding voting stock of the Company.
Notwithstanding the foregoing, no Change in Control shall occur if immediately
after the occurrence of the Change in Control, the Notes or other long term
unsecured senior notes of the Company are rated “BBB-” or better (or the
equivalent) by a Nationally Recognized Rating Agency. A “Nationally Recognized
Rating Agency” shall mean Moody Investors Service, Inc., Standard & Poor’s
Ratings Group, a division of The McGraw-Hill Companies, Inc., Fitch Rating
Service Inc., Dominion Bond Rating Service Inc. or another nationally recognized
bond rating service.

          (i)      “Control Event” Defined. “Control Event” means:

 

          (i)      the execution by the Company or any of its Subsidiaries or
Affiliates of any agreement or letter of intent with respect to any proposed
transaction or event or series of transactions or events which, individually or
in the aggregate, may reasonably be expected to result in a Change in Control,

-18-




 

          (ii)      the execution of any written agreement which, when fully
performed by the parties thereto, would result in a Change in Control, or

 

 

 

          (iii)      the making of any written offer by any person (as such term
is used in section 13(d) and section 14(d)(2) of the Exchange Act as in effect
on the date of the Closing) or related persons constituting a group (as such
term is used in Rule 13d-5 under the Exchange Act as in effect on the date of
the Closing) to the holders of the common stock of the Company, which offer, if
accepted by the requisite number of holders, would result in a Change in
Control.

SECTION 9.          AFFIRMATIVE COVENANTS.

          The Company covenants that so long as any of the Notes are
outstanding:

          Section 9.1.      Compliance with Law. Without limiting Section 10.8,
the Company will, and will cause each of its Subsidiaries to, comply with all
laws, ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

          Section 9.2.      Insurance. The Company will, and will cause each of
its Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) in such amounts as the officers of
the Company in the exercise of their reasonable judgment deem to be adequate.

          Section 9.3.      Maintenance of Properties. The Company will, and
will cause each of its Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear), so that the business carried
on in connection therewith may be properly conducted at all times, provided that
this Section shall not prevent the Company or any Subsidiary from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

-19-




          Section 9.4.     Payment of Taxes and Claims. The Company shall, and
shall cause each of its Subsidiaries to, pay or cause to be paid all taxes,
assessments or governmental charges on or against it or its properties on or
prior to the time when they become due; provided that this covenant shall not
apply to any tax, assessment or charge that is being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
established and are being maintained in accordance with GAAP if no lien shall
have been filed to secure such tax, assessment or charge.

          Section 9.5.     Corporate Existence, Etc. Subject to Sections 10.5
and 10.6, the Company will at all times preserve and keep in full force and
effect its corporate existence, and will at all times preserve and keep in full
force and effect the corporate existence of each of its Subsidiaries (unless
merged into the Company or a Subsidiary) and all rights and franchises of the
Company and its Subsidiaries unless, the Board of Directors of the Company
determines that the preservation of the corporate existence of any Subsidiary is
no longer desirable in the conduct of the business of the Company and its
Subsidiaries, taken as a whole.

          Section 9.6.     Notes to Rank Pari Passu. The Notes are and at all
times shall remain direct and unsecured obligations of the Company ranking pari
passu as against the assets of the Company with all other Notes from time to
time issued and outstanding hereunder without any preference among themselves
and pari passu with all Debt outstanding under the Bank Credit Agreement and all
other present and future unsecured Debt (actual or contingent) of the Company
which is not expressed to be subordinate or junior in rank to any other
unsecured Debt of the Company.

          Section 9.7.      Additional Subsidiary Guarantors. The Company will
cause each Significant Subsidiary and any other Subsidiary which is required by
the terms of the Bank Credit Agreement to become a party to, or otherwise
guarantee, Debt in respect of the Bank Credit Agreement, to enter into the
Subsidiary Guaranty and deliver to each of the holders of the Notes
(concurrently with the incurrence of any such obligation pursuant to the Bank
Credit Agreement) the following items:

 

          (a)     a joinder agreement in respect of the Subsidiary Guaranty;

 

 

 

          (b)     a certificate signed by an authorized Responsible Officer of
the Company making representations and warranties to the effect of those
contained in Sections 5.4, 5.6 and 5.7, with respect to such Subsidiary and the
Subsidiary Guaranty, as applicable; and

 

 

 

          (c)     an opinion of counsel (who may be in-house counsel for the
Company) addressed to each of the holders of the Notes satisfactory to the
Required Holders, to the effect that the Subsidiary Guaranty by such Person has
been duly authorized, executed and delivered and that the Subsidiary Guaranty
constitutes the legal, valid and binding contract and agreement of such Person
enforceable in accordance with its terms, except as an enforcement of such terms
may be limited by bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles and except as the remedy of specific performance or of
injunctive relief is subject to the discretion of the court before which any
proceeding therefore may be brought.

-20-




          Notwithstanding the foregoing provisions of this Section 9.7, the
holders of the Notes agree that the Subsidiary Guaranty of any Subsidiary
Guarantor shall be automatically released and discharged without any action on
the part of the holders of the Notes, provided that (i) such Subsidiary
Guarantor has been released and discharged (or will be released and discharged
concurrently with the release of such Subsidiary Guarantor under the Subsidiary
Guaranty) as an obligor and guarantor under and in respect of the Bank Credit
Agreement and the Company so certifies to the holders of the Notes in a
certificate of a Responsible Officer, (ii) at the time of such release and
discharge, no Default or Event of Default shall exist and the Company shall
deliver a certificate of a Responsible Officer to such effect, and (iii) if any
fee or other form of consideration is given to any holder of Debt of the Company
expressly for the purpose of such release, holders of the Notes shall receive
equivalent consideration.

          Section 9.8.     Books and Records. The Company will, and will cause
each of its Subsidiaries to, maintain proper books of record and account in
conformity with GAAP.

SECTION 10.          NEGATIVE COVENANTS .

          The Company covenants that so long as any of the Notes are
outstanding:

          Section 10.1.     Consolidated Adjusted Debt to Consolidated Total
Capitalization. The Company will not permit the aggregate principal amount of
Consolidated Adjusted Debt to exceed 75% of Consolidated Total Capitalization as
of the last day of each fiscal quarter.

          Section 10.2.     Adjusted Interest Coverage Ratio. The Company will
not permit the ratio of EBITDAR to Consolidated Total Interest Expense plus
Consolidated Rent Expense for each period of four consecutive fiscal quarters
(calculated as at the last day of each fiscal quarter of the Company for the
four consecutive fiscal quarters then ended) to be less than 2.00 to 1.00.

          Section 10.3.     Investments. The Company will not permit the sum of
(i) Restricted Investments, and (ii) the aggregate principal amount of
obligations secured by Liens permitted by Section 10.4 (excluding obligations
secured by Liens permitted under paragraphs (a) through (k) of Section 10.4) to
exceed 15% of Consolidated Total Assets.

          Section 10.4.     Limitation on Liens. The Company will not, and will
not permit any of its Subsidiaries to, directly or indirectly create, incur,
assume or permit to exist any Lien on or with respect to any property or asset
(including, without limitation, any document or instrument in respect of goods
or accounts receivable) of the Company or any such Subsidiary, whether now owned
or held or hereafter acquired, or any income or profits therefrom, or assign or
otherwise convey any right to receive income or profits (unless it makes, or
causes to be made, effective provision whereby the Notes will be equally and
ratably secured with any and all other obligations thereby secured, such
security to be pursuant to an agreement reasonably satisfactory to the Required
Holders and, in any such case, the Notes shall have the benefit, to the fullest
extent that, and with such priority as, the holders of the Notes may be entitled
under applicable law, of an equitable Lien on such property), except:

-21-




 

          (a)     Liens for taxes, fees, assessments and other governmental
charges to the extent that payment of the same may be postponed or is not
required, in accordance with the provisions of Section 9.4, and liens in favor
of customs and revenue authorities arising as a matter of law to secure payment
of customs duties or in connection with the importation of goods in the ordinary
course of business;

 

 

 

          (b)     Judgment liens that shall not have been in existence for a
period longer than 60 days after the creation thereof or, if a stay of execution
shall have been obtained, for a period longer than 60 days after the expiration
of such stay;

 

 

 

          (c)     Landlords’ and lessors’ liens in respect of rent not in
default; liens in respect of pledges or deposits under worker’s compensation,
unemployment insurance, social security laws, or similar legislation (other than
ERISA) or in connection with appeal and similar bonds incidental to litigation;
mechanics’, laborers’, carriers’, warehousemans’, materialmen’s and similar
liens, if the obligations secured by such liens are not then delinquent; liens
securing the performance of bids, tenders, contracts (other than for the payment
of money); and statutory obligations incidental to the conduct of its business
and that do not in the aggregate materially detract from the value of its
property or materially impair the use thereof in the operation of its business;

 

 

 

          (d)     Easements, rights of way, restrictions, encroachments,
covenants running with the land and other similar charges or Liens relating to
real property and not interfering in a material way with the ordinary conduct of
its business;

 

 

 

          (e)     Security interests in favor of the issuer of any documentary
letters of credit for the account of the Company covering any documents
presented in connection with a drawing under any such letter of credit; all
goods which are described in such documents or any such letter of credit; and
the proceeds thereof;

 

 

 

          (f)     Liens securing Debt of a Subsidiary to the Company or to a
Subsidiary;

 

 

 

          (g)     Liens existing as of the Closing Date and reflected in
Schedule 10.4;

 

 

 

          (h)     Purchase money liens on real property and liens on real
property securing construction or permanent real estate financing where:


 

          (i)     with respect to liens on real property under Synthetic Leases,
any such lien does not exceed an amount equal to 100% of the lessor’s (or the
lessor’s lender’s) contribution to the costs of the real property and
improvements under the Synthetic Lease agreements, including amounts incurred
under such Synthetic Leases on account of bank fees, closing expenses,
capitalized interest and other similar obligations; and

 

 

 

          (ii)    in all other cases, the lien does not exceed 100% of the cost
of the real property and all improvements thereon and does not extend beyond the
property purchased or constructed;

-22-




 

          (i)     any Lien existing on property of a Person immediately prior to
its being consolidated with or merged into the Company or a Subsidiary or its
becoming a Subsidiary, or any Lien existing on any property acquired by the
Company or any Subsidiary at the time such property is so acquired (whether or
not the Debt secured thereby shall have been assumed), provided that (i) no such
Lien shall have been created or assumed in contemplation of such consolidation
or merger or such Person’s becoming a Subsidiary or such acquisition of
property, and (ii) each such Lien shall extend solely to the item or items of
property so acquired and, if required by the terms of the instrument originally
creating such Lien, other property which is an improvement to or is acquired for
specific use in connection with such acquired property.

 

 

 

          (j)     Liens on accounts receivable and related rights of the Company
and its Subsidiaries to the extent such Liens arise solely by reason of the sale
of such accounts receivable for cash to any Person (which may be a Subsidiary or
Affiliate of the Company) in connection with securitization transactions;
provided that no such Lien shall extend to or cover any property of the Company
or any Subsidiary other than such accounts receivable and related rights subject
to such securitization transaction;

 

 

 

          (k)     any extensions, renewals or replacements of any Lien permitted
by the preceding subparagraphs (g), (h) and (i) of this Section 10.4, provided
that (i) no additional property shall be encumbered by such Liens, (ii) the
original unpaid principal amount of the Debt or other obligations secured
thereby shall not be increased on or after the date of any extension, renewal or
replacement, and (iii) at such time and immediately after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing; and

 

 

 

          (l)     Liens securing charges or obligations of the Company and its
Subsidiaries; provided that the sum of (i) Restricted Investments, and (ii) the
aggregate principal amount of obligations secured by Liens (other than Liens
permitted under paragraphs (a) through (k) of this Section 10.4) shall not
exceed 15% of Consolidated Total Assets, provided, however, that with respect to
purchase money liens securing the purchase price of capital assets (including
rights of lessors under Capital Leases), (i) each such Lien is given solely to
secure the purchase price of, or the lease obligations relating to, such asset,
does not extend to any other property and is given at the time or within 30 days
of the acquisition of such asset, and (ii) the Debt secured thereby does not
exceed the lesser of the cost of such asset or its fair market value at the time
such Lien attaches.

          Section 10.5.     Sales of Assets. The Company will not, and will not
permit any Subsidiary to, sell, lease or otherwise dispose of any substantial
part (as defined below) of the assets of the Company and its Subsidiaries
(including capital stock of Subsidiaries); provided, however, that the Company
or any Subsidiary may sell, lease or otherwise dispose of assets constituting a
substantial part of the assets of the Company and its Subsidiaries if such
assets are sold in an arms length transaction and, at such time and after giving
effect thereto, no Material Default shall have occurred and be continuing and an
amount equal to the net proceeds received from such sale, lease or other
disposition (but only with respect to that portion of such assets that exceeds
the definition of “substantial part” set forth below) shall be used within 365
days of such sale, lease or disposition, in any combination:

-23-




 

          (1)     to acquire assets used or useful in carrying on the business
of the Company and its Subsidiaries; and/or

 

 

 

          (2)     to prepay or retire Senior Debt of the Company and/or its
Subsidiaries, provided that, to the extent any such proceeds are used to prepay
the outstanding principal amount of the Notes, such prepayment shall be made in
accordance with the terms of Section 8.2.

          As used in this Section 10.5, a sale, lease or other disposition of
assets shall be deemed to be a “substantial part” of the assets of the Company
and its Subsidiaries if the book value of such assets, when added to the book
value of all other assets sold, leased or otherwise disposed of by the Company
and its Subsidiaries during the period of 12 consecutive months ending on the
date of such sale, lease or other disposition, exceeds 10% of the book value of
Consolidated Total Assets, determined as of the end of the fiscal quarter
immediately preceding such sale, lease or other disposition; provided that there
shall be excluded from any determination of a “substantial part” any (i) sale or
disposition of assets (including inventory and accounts receivable) in the
ordinary course of business of the Company and its Subsidiaries, (ii)
disposition of scrap, waste and obsolete items in the ordinary course of
business of the Company and its Subsidiaries, (iii) transfer of assets from the
Company to any Subsidiary or from any Subsidiary to the Company or a Subsidiary,
(iv) sale of capital stock by a Subsidiary to the Company or another Subsidiary
and (v) sale or transfer of property acquired by the Company or any Subsidiary
after the date of this Agreement to any Person within 365 days following the
acquisition or construction of such property by the Company or any Subsidiary if
the Company or a Subsidiary shall concurrently with such sale or transfer, lease
such property, as lessee.

          Section 10.6.     Merger and Consolidation. The Company will not, and
will not permit any of its Subsidiaries to, consolidate with or merge with any
other Person or convey, transfer or lease substantially all of its assets in a
single transaction or series of transactions to any Person; provided that:

 

          (1)     any Subsidiary of the Company may (x) consolidate with or
merge with, or convey, transfer or lease substantially all of its assets in a
single transaction or series of transactions to, (i) the Company or a Subsidiary
so long as in any merger or consolidation involving the Company, the Company
shall be the surviving or continuing corporation or (ii) any other Person so
long as the survivor is a Subsidiary, or (y) convey, transfer or lease all of
its assets in compliance with the provisions of Section 10.5; and

 

 

 

          (2)     the foregoing restriction does not apply to the consolidation
or merger of the Company with, or the conveyance, transfer or lease of
substantially all of the assets of the Company in a single transaction or series
of transactions to, any Person so long as:

-24-




 

          (a)     (i) either (x) the Company shall be the surviving or
continuing corporation, or (y) if the surviving or continuing entity is other
than the Company, the successor formed by such consolidation or the survivor of
such merger or the Person that acquires by conveyance, transfer or lease
substantially all of the assets of the Company as an entirety, as the case may
be (the “Successor Corporation”), shall be a solvent entity organized and
existing under the laws of the United States of America, any State thereof or
the District of Columbia;

 

 

 

          (b)     if the Company is not the Successor Corporation, such
Successor Corporation shall have executed and delivered to each holder of Notes
its assumption of the due and punctual performance and observance of each
covenant and condition of this Agreement and the Notes (pursuant to such
agreements and instruments as shall be reasonably satisfactory to the Required
Holders), and the Successor Corporation shall have caused to be delivered to
each holder of Notes (A) an opinion of nationally recognized independent
counsel, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and (B) an
acknowledgment from each Subsidiary Guarantor that the Subsidiary Guaranty
continues in full force and effect; and

 

 

 

          (c)     immediately after giving effect to such transaction no Default
or Event of Default would exist (or would have existed on the last day of the
fiscal quarter immediately preceding such consolidation or merger and after
giving effect thereto).

          Section 10.7.     Transactions with Affiliates. The Company will not
and will not permit any Subsidiary to enter into directly or indirectly any
Material transaction or Material group of related transactions (including
without limitation the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than the Company
or another Subsidiary), except in the ordinary course and upon fair and
reasonable terms that are not materially less favorable to the Company or such
Subsidiary, taken as a whole, than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiiate.

          Section 10.8.     Terrorism Sanctions Regulations. The Company will
not and will not permit any Subsidiary to (a) become a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(b) engage in any dealings or transactions with any such Person.

SECTION 11.          EVENTS OF DEFAULT.

          An “Event of Default” shall exist if any of the following conditions
or events shall occur and be continuing:

 

          (a)     the Company defaults in the payment of any principal or
Make-Whole Amount, if any, on any Note when the same becomes due and payable,
whether at maturity or at a date fixed for prepayment or by declaration or
otherwise; or

-25-




 

          (b)     the Company defaults in the payment of any interest on any
Note for more than ten (10) days after the same becomes due and payable; or

 

 

 

          (c)     the Company defaults in the performance of or compliance with
any term contained in Sections 10.1, 10.2, 10.3, 10.5 or 10.6; or

 

 

 

          (d)     the Company defaults in the performance of or compliance with
any term contained herein (other than those referred to in paragraphs (a), (b)
and (c) of this Section 11) and such default is not remedied within thirty (30)
days after the earlier of (i) a Responsible Officer obtaining actual knowledge
of such default or (ii) the Company receiving written notice of such default
from any holder of a Note (any such written notice to be identified as a “notice
of default” and to refer specifically to this paragraph (d) of Section 11); or

 

 

 

          (e)     any Subsidiary Guaranty ceases to be a legally valid, binding
and enforceable obligation or contract of a Subsidiary Guarantor (other than
upon a release of any Subsidiary Guarantor from a Subsidiary Guaranty in
accordance with the terms of Section 9.7 hereof), or any Subsidiary Guarantor or
any party by, through or on account of any such Person, challenges the validity,
binding nature or enforceability of any such Subsidiary Guaranty; or

 

 

 

          (f)     any representation or warranty made in writing by or on behalf
of the Company or Subsidiary Guarantor in this Agreement or any Subsidiary
Guaranty or by any officer of the Company or any Subsidiary Guarantor in any
writing furnished in connection with the terms of this Agreement or with the
terms of any Subsidiary Guaranty proves to have been false or incorrect in any
material respect on the date as of which made; or

 

 

 

          (g)     (i) the Company or any Subsidiary is in default (as principal
or as guarantor or other surety) in the payment of any principal of or premium
or make-whole amount or interest (in the payment amount of at least $100,000) on
any Debt other than the Notes that is outstanding in an aggregate principal
amount of at least $25,000,000 beyond any period of grace provided with respect
thereto, or (ii) the Company or any Subsidiary is in default in the performance
of or compliance with any term of any instrument, mortgage, indenture or other
agreement relating to any Debt other than the Notes in an aggregate principal
amount of at least $25,000,000 or any other condition exists, and as a
consequence of such default or condition such Debt has become, or has been
declared, due and payable or (iii) the Company or any Subsidiary has become
obligated to purchase or repay Debt other than the Notes before its regular
maturity or before its regularly scheduled dates of payment in an aggregate
outstanding principal amount of at least $25,000,000; or

 

 

 

          (h)     the Company or any Significant Subsidiary (i) admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any

-26-




 

bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors, (iv)
consents to the appointment of a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property, or (v) is adjudicated as insolvent or to be liquidated; or

 

 

 

          (i)     a court or governmental authority of competent jurisdiction
enters an order appointing, without consent by the Company or any of its
Significant Subsidiaries, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Significant Subsidiaries, or any such petition shall be filed against the
Company or any of its Significant Subsidiaries and such petition shall not be
dismissed within 60 days; or

 

 

 

          (j)     a final judgment or judgments at any one time outstanding for
the payment of money aggregating in excess of $25,000,000 (to the extent not
covered by third party insurance as to which the insurer does not dispute
coverage) are rendered against one or more of the Company, its Subsidiaries and
which judgments are not, within 60 days after entry thereof, bonded, discharged
or stayed pending appeal, or are not discharged within 60 days after the
expiration of such stay; or

 

 

 

          (k)     the Company, any Subsidiary or any ERISA Affiliate shall fail
to pay when due an aggregate amount in excess of $10,000,000 which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Plan or Plans in a distress termination under Section
4062 of ERISA shall be filed by the Company, any Subsidiary or any ERISA
Affiliate; or the PBGC shall institute or have grounds to institute proceedings
under Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any such Plan or Plans or a proceeding shall be instituted by a
fiduciary of any such Plan or Plans against the Company, any Subsidiary or any
ERISA Affiliate and such proceedings shall not have been dismissed within 90
days thereafter.

As used in Section l1(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

SECTION 12.          REMEDIES ON DEFAULT, ETC.

          Section 12.1.     Acceleration. (a) If an Event of Default with
respect to the Company described in paragraph (h) or (i) of Section 11 (other
than an Event of Default described in clause (i) of paragraph (h)) has occurred,
all the Notes of every Series then outstanding shall automatically become
immediately due and payable.

          (b)     If any other Event of Default has occurred and is continuing,
any holder or holders of more than 50% in aggregate principal amount of the
Notes at the time outstanding may at any time at its or their option, by notice
or notices to the Company, declare all the Notes then outstanding to be
immediately due and payable.

-27-




          (c)     If any Event of Default described in paragraph (a) or (b) of
Section 11 has occurred and is continuing with respect to any Notes, any holder
or holders of Notes at the time outstanding affected by such Event of Default
may at any time, at its or their option, by notice or notices to the Company,
declare all the Notes held by such holder or holders to be immediately due and
payable.

          Upon any Note becoming due and payable under this Section 12.1,
whether automatically or by declaration, such Note will forthwith mature and the
entire unpaid principal amount of such Note, plus (i) all accrued and unpaid
interest thereon (including, but not limited to, interest accrued thereon at the
Default Rate) and (ii) the Make-Whole Amount, if any, determined in respect of
such principal amount (to the full extent permitted by applicable law), shall
all be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount, if any, by the Company in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.

          Section 12.2.     Other Remedies. If any Default or Event of Default
has occurred and is continuing, and irrespective of whether any Notes have
become or have been declared immediately due and payable under Section 12.1, the
holder of any Note at the time outstanding may proceed to protect and enforce
the rights of such holder by an action at law, suit in equity or other
appropriate proceeding, whether for the specific performance of any agreement
contained herein or in any Note, or for an injunction against a violation of any
of the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.

          Section 12.3.     Rescission. At any time after the Notes have been
declared due and payable pursuant to clause (b) or (c) of Section 12.1, the
holders of not less than 51% in aggregate principal amount of the Notes then
outstanding, by written notice to the Company, may rescind and annul any such
declaration and its consequences if (a) the Company has paid all overdue
interest on the Notes, all principal of and Make-Whole Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the Default Rate, (b) neither the Company nor any other
Person shall have paid any amounts which have become due solely by reason of
such declaration, (c) all Events of Default and Defaults, other than non-payment
of amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to any
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

-28-




          Section 12.4.     No Waivers or Election of Remedies, Expenses, Etc.
No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.

SECTION 13.          REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

          Section 13.1.     Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

          Section 13.2.     Transfer and Exchange of Notes. Upon surrender of
any Note to the Company at the address and to the attention of the designated
officer for registration of transfer or exchange (and in the case of a surrender
for registration of transfer accompanied by a written instrument of transfer
duly executed by the registered holder of such Note or such holder’s attorney
duly authorized in writing and accompanied by the relevant name, address and
other information for notices of each transferee of such Note or part thereof),
within ten Business Days thereafter, the Company shall execute and deliver, at
the Company’s expense (except as provided below), one or more new Notes (as
requested by the holder thereof) of the same Series in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of the Note of such
Series originally issued hereunder. Each such new Note shall be dated and bear
interest from the date to which interest shall have been paid on the surrendered
Note or dated the date of the surrendered Note if no interest shall have been
paid thereon. The Company may require payment of a sum sufficient to cover any
stamp tax or governmental charge imposed in respect of any such transfer of
Notes. Notes shall not be transferred in denominations of less than $1,000,000,
provided that if necessary to enable the registration of transfer by a holder of
its entire holding of Notes, one Note may be in a denomination of less than
$1,000,000. Any transferee, by its acceptance of a Note registered in its name
(or the name of its nominee), shall be deemed to have made the representation
set forth in Section 6.3, provided, that in lieu thereof such holder may (in
reliance upon information provided by the Company, which shall not be
unreasonably withheld) make a representation to the effect that the purchase by
any holder of any Note will not constitute a nonexempt prohibited transaction
under section 406(a) of ERISA.

-29-




          The Notes have not been registered under the Securities Act or under
the securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and all applicable state securities laws or
unless an exemption from the requirement for such registration is available.

          Section 13.3.     Replacement of Notes. Upon receipt by the Company at
the address and to the attention of the designated officer of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and

 

          (a)     in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to it (provided that if the holder of such Note is, or
is a nominee for, an original Purchaser or another holder of a Note with a
minimum net worth of at least $50,000,000 or a Qualified Institutional Buyer,
such Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or

 

 

 

          (b)     in the case of mutilation, upon surrender and cancellation
thereof,

the Company at its own expense shall execute and deliver not more than five
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note of the same Series, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen, destroyed or mutilated Note
or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.

SECTION 14.          PAYMENTS ON NOTES.

          Section 14.1.     Place of Payment. Subject to Section 14.2, payments
of principal, Make-Whole Amount, if any, and interest becoming due and payable
on the Notes shall be made in New York, New York at the principal office of Banc
of America Securities LLC in such jurisdiction. The Company may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the
Company in such jurisdiction or the principal office of a bank or trust company
in such jurisdiction.

          Section 14.2.     Home Office Payment. So long as any Purchaser or
such Purchaser’s nominee shall be the holder of any Note, and notwithstanding
anything contained in Section 14.1 or in such Note to the contrary, the Company
will pay all sums becoming due on such Note for principal, Make-Whole Amount, if
any, and interest by the method and at the address specified for such purpose
for such Purchaser on Schedule A hereto or by such other method or at such other
address as such Purchaser shall have from time to time specified to the Company
in writing for such purpose, without the presentation or surrender of such Note
or the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by

-30-




the Company pursuant to Section 14.1. Prior to any sale or other disposition of
any Note held by any Purchaser or such Person’s nominee, such Person will, at
its election, either endorse thereon the amount of principal paid thereon and
the last date to which interest has been paid thereon or surrender such Note to
the Company in exchange for a new Note or Notes pursuant to Section 13.2. The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note.

SECTION 15.          EXPENSES, ETC.

          Section 15.1.     Transaction Expenses. Whether or not the
transactions contemplated hereby are consummated, the Company will pay all costs
and expenses (including reasonable attorneys’ fees of a special counsel for the
Purchasers) incurred by each Purchaser and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement or the Notes (whether or not
such amendment, waiver or consent becomes effective), including, without
limitation: the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this Agreement
or the Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder of any Note. The Company will pay, and will save
each Purchaser and each other holder of a Note harmless from, all claims in
respect of any fees, costs or expenses if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Notes).

          Section 15.2.     Survival. The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement or the Notes, and the
termination of this Agreement.

SECTION 16.          SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT.

          All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by any Purchaser of any such Note or portion thereof or interest therein and the
payment of any Note may be relied upon by any subsequent holder of any such
Note, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder of any such Note. This Agreement and the Notes
embody the entire agreement and understanding between the Purchasers and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.

SECTION 17.          AMENDMENT AND WAIVER.

          Section 17.1.     Requirements. (a) This Agreement and the Notes may
be amended, and the observance of any term hereof or of the Notes may be waived
(either retroactively or prospectively), with (and only with) the written
consent of the Company and the Required Holders, except that (i) no amendment or
waiver of any of the provisions of Section 1,2,3,4, 5, 6 or 21 hereof, or any
defined term (as it is used in any such Section), will be effective as to any
Purchaser in the case of any amendment or waiver executed on or prior to the
Closing Date and any holder in the case of any amendment or waiver executed
after the Closing Date unless

-31-




consented to by such Purchaser or such holder of Notes, as the case may be, in
writing, and (ii) no such amendment or waiver may, without the written consent
of all of the holders of Notes at the time outstanding affected thereby, (A)
subject to the provisions of Section 12 relating to acceleration or rescission,
change the amount or time of any prepayment or payment of principal of, or
reduce the rate or change the time of payment or method of computation of
interest (if such change results in a decrease in the interest rate) or of the
Make-Whole Amount on, the Notes, (B) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (C) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.

          Section 17.2.     Solicitation of Holders of Notes.

          (a)     Solicitation. The Company will provide each holder of the
Notes (irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

          (b)     Payment. The Company will not directly or indirectly pay or
cause to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder of Notes as consideration for or as an inducement to the
entering into by any holder of Notes of any waiver or amendment of any of the
terms and provisions hereof unless such remuneration is concurrently paid, or
security is concurrently granted or other credit support is concurrently
provided, on the same terms, ratably to each holder of Notes then outstanding
which consents to such waiver or amendment.

          Section 17.3.     Binding Effect, Etc. Any amendment or waiver
consented to as provided in this Section 17 applies equally to all holders of
Notes and is binding upon them and upon each future holder of any Note and upon
the Company without regard to whether such Note has been marked to indicate such
amendment or waiver. No such amendment or waiver will extend to or affect any
obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon. No course of dealing
between the Company and the holder of any Note nor any delay in exercising any
rights hereunder or under any Note shall operate as a waiver of any rights of
any holder of such Note. As used herein, the term “this Agreement” and
references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.

          Section 17.4.     Notes Held by Company, Etc. Solely for the purpose
of determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.

-32-




SECTION 18.          NOTICES.

          All notices and communications provided for hereunder shall be in
writing and sent (a) by telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by a recognized overnight delivery service (with
charges prepaid). Any such notice must be sent:

 

          (i)     if to a Purchaser or such Purchaser’s nominee, to such
Purchaser or such Purchaser’s nominee at the address specified for such
communications in Schedule A to this Agreement, or at such other address as such
Purchaser or such Purchaser’s nominee shall have specified to the Company in
writing pursuant to this Section 18;

 

 

 

          (ii)    if to any other holder of any Note, to such holder at such
address as such other holder shall have specified to the Company in writing
pursuant to this Section 18, or

 

 

 

          (iii)   if to the Company, to the Company at its address set forth at
the beginning hereof to the attention of Chief Financial Officer, with a copy to
the General Counsel, or at such other address as the Company shall have
specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19.          REPRODUCTION OF DOCUMENTS.

          This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

-33-




SECTION 20.          CONFIDENTIAL INFORMATION.

          For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such Purchaser
or any Person acting on such Purchaser’s behalf, (c) otherwise becomes known to
such Purchaser other than through disclosure by the Company or any Subsidiary or
(d) constitutes financial statements delivered to such Purchaser under Section
7.1 that are otherwise publicly available. Each Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by such Purchaser in good faith to protect confidential information of
third parties delivered to such Purchaser, provided that such Purchaser may
deliver or disclose Confidential Information to (i) such Purchaser’s directors,
trustees, officers, employees, agents, attorneys and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by such Purchaser’s Notes), (ii) such Purchaser’s financial advisors
and other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20, (iii)
any other holder of any Note, (iv) any Institutional Investor to which such
Purchaser sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this Section
20), (v) any Person from which such Purchaser offers to purchase any security of
the Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20), (vi)
any federal or state regulatory authority having jurisdiction over such
Purchaser, (vii) the National Association of Insurance Commissioners or any
similar organization, or any nationally recognized rating agency that requires
access to information about such Purchaser’s investment portfolio, or (viii) any
other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, or (y) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, the Subsidiary Guaranty and
this Agreement. Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement. On reasonable request by
the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying the provisions of this Section 20.

-34-




SECTION 21.          SUBSTITUTION OF PURCHASER.

          Each Purchaser shall have the right to substitute any one of its
Affiliates as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Affiliate, shall contain such Affiliate’s agreement
to be bound by this Agreement and shall contain a confirmation by such Affiliate
of the accuracy with respect to it of the representations set forth in Section
6. Upon receipt of such notice, any reference to such Purchaser in this
Agreement (other than in this Section 21), shall be deemed to refer to such
Affiliate in lieu of such original Purchaser. In the event that such Affiliate
is so substituted as a Purchaser hereunder and such Affiliate thereafter
transfers to such original Purchaser all of the Notes then held by such
Affiliate, upon receipt by the Company of notice of such transfer, any reference
to such Affiliate as a “Purchaser” in this Agreement (other than in this Section
21), shall no longer be deemed to refer to such Affiliate, but shall refer to
such original Purchaser, and such original Purchaser shall again have all the
rights of an original holder of the Notes under this Agreement.

SECTION 22.          MISCELLANEOUS.

          Section 22.1.     Successors and Assigns. All covenants and other
agreements contained in this Agreement by or on behalf of any of the parties
hereto bind and inure to the benefit of their respective successors and assigns
(including, without limitation, any subsequent holder of a Note) whether so
expressed or not.

          Section 22.2.     Payments Due on Non-Business Days. Anything in this
Agreement or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

          Section 22.3.     Accounting Terms. All accounting terms used herein
which are not expressly defined in this Agreement have the meanings respectively
given to them in accordance with GAAP. Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (ii) all financial statements shall be prepared in
accordance with GAAP.

          Section 22.4.     Severabilty. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

-35-




          Section 22.5.     Construction. Each covenant contained herein shall
be construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

          For the avoidance of doubt, all Schedules and Exhibits attached to
this Agreement shall be deemed to be a part hereof.

          Section 22.6.     Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one instrument. Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto.

          Section 22.7.     Governing Law. This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

          Section 22.8.     Jurisdiction and Process. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

          (b)     The Company consents to process being served by or on behalf
of any holder of Notes in any suit, action or proceeding of the nature referred
to in Section 22.8(a) by mailing a copy thereof by registered or certified mail
(or any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

          (c)     Nothing in this Section 22.8 shall affect the right of any
holder of a Note to serve process in any manner permitted by law, or limit any
right that the holders of any of the Notes may have to bring proceedings against
the Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

* * * * *

-36-




Ross Stores, Inc.

Note Purchase Agreement

          The execution hereof by the Purchasers shall constitute a contract
among the Company and the Purchasers for the uses and purposes hereinabove set
forth. This Agreement may be executed in any number of counterparts, each
executed counterpart constituting an original but all together only one
agreement.

 

Very truly yours,

 

 

 

ROSS STORES, INC.

 

 

 

 

 

 

 

By:

Message [image003.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

John G. Call

 

Title:

Chief Financial Officer

-37-




Ross Stores, Inc.

Note Purchase Agreement

Accepted as of the date first written above.

 

AMERICAN GENERAL ASSURANCE COMPANY
MERIT LIFE INSURANCE COMPANY
THE UNITED STATES LIFE INSURANCE COMPANY
  IN THE CITY OF NEW YORK
AMERICAN GENERAL LIFE INSURANCE COMPANY
AMERICAN INTERNATIONAL LIFE ASSURANCE
  COMPANY OF NEW YORK

 

 

 

 

 

 

 

By:

AIG Global Investment Corp., investment adviser

 

 

 

 

By:

Message [image004.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

Gerald F. Herman

 

Title:

Vice President

-38-




Ross Stores, Inc.

Note Purchase Agreement

Accepted as of the date first written above.

 

MIDLAND NATIONAL LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

Guggenheim Partners Advisory Company

 

 

 

 

 

 

 

By:

Message [image005.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

Michael Damaso

 

Title:

Managing Director

 

 

 

 

 

 

 

NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE

 

 

 

 

 

 

 

By:

Guggenheim Partners Advisory Company

 

 

 

 

 

 

 

By:

Message [image005.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

Michael Damaso

 

Title:

Managing Director

-39-




Ross Stores, Inc.

Note Purchase Agreement

Accepted as of the date first written above.

 

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

 

 

 

 

 

 

 

By:

Message [image007.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

Ellen I. Whittaker

 

Title:

Director, Fixed Income Investments

 

 

 

 

 

 

BERKSHIRE LIFE INSURANCE COMPANY OF AMERICA

 

 

 

 

 

 

 

By:

Message [image007.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

Ellen I. Whittaker

 

Title:

Director, Fixed Income Investments

-40-




Ross Stores, Inc.

Note Purchase Agreement

Accepted as of the date first written above.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

 

 

 

 

 

By:

Message [image008.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: 

IRIS KRAUSE

 

Title:

VICE PRESIDENT

 

 

 

 

 

 

 

GATEWAY RECOVERY TRUST

 

 

 

 

By:

Prudential Investment Management, Inc., as Asset Manager

 

 

 

 

By:

Message [image008.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: 

IRIS KRAUSE

 

Title:

VP

 

 

 

 

 

 

 

ZURICH AMERICAN INSURANCE COMPANY

 

 

 

 

By:

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

 

By:

Message [image008.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

IRIS KRAUSE

 

Title:

VP

-41-




Ross Stores, Inc.

Note Purchase Agreement

Accepted as of the date first written above.

 

UNITED OF OMAHA LIFE INSURANCE COMPANY

 

 

 

By:

Message [image009.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

Curtis R. Caldwell

 

Title:

Vice President

 

 

 

 

 

 

 

MUTUAL OF OMAHA INSURANCE COMPANY

 

 

 

By:

Message [image009.jpg]

 

 

--------------------------------------------------------------------------------

 

Name:

Curtis R. Caldwell

 

Title:

Vice President

-42-




INFORMATION RELATING TO PURCHASERS

 

NAME OF PURCHASERS

 

SERIES

 

PRINCIPAL AMOUNT
OF THE NOTES TO BE
PURCHASED

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

AMERICAN GENERAL ASSURANCE COMPANY
c/o AIG Global Investment Corporation
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attention: Private Placement Department - Portfolio Admin.
Fax Number: (713) 831-1072

 

A

 

$5,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “Ross
Stores, Inc., 6.38% Series A Senior Notes due December 14, 2018, PPN 778296 B@
1, principal, premium or interest”) to:

 

State Street Bank & Trust Company
ABA #011-000-028

 

Account Name:

American General Assurance Co. - Reinsurance; Fund Number PA 8A

 

Account No.: 6938-711-6

 

Reference: PPN and Prin.: $_____; Int.: $_____

Notices

Payment notices, audit confirmations and related correspondence to:

 

American General Assurance Company - Reinsurance (PA 8A)

 

c/o AIG Global Investment Group

 

2929 Allen Parkway, A36-04

 

Houston, Texas 77019-2155

 

Attn: Private Placements - Portfolio Admin.

 

Fax: (713) 831-1072

Duplicate payment notices (only) to:

 

American General Assurance Company - Reinsurance (PA 8A)

 

c/o State Street Bank Corporation, Insurance Services

 

Fax: (816) 871-5539

SCHEDULE A
(to Note Purchase Agreement)




*Compliance reporting information to:

 

AIG Global Investment Corporation

 

2929 Allen Parkway, A36-04

 

Houston, Texas 77019-2155

 

Attn: Private Placements - Compliance

 

 

--------------------------------------------------------------------------------

*Note:  Only two (2) complete sets of compliance information are required for
all companies for which AIG Global Investment Corp. serves as investment
advisor.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 36-1677770

A-2




NAME OF PURCHASERS

 

SERIES

 

PRINCIPAL AMOUNT
OF THE NOTES TO BE
PURCHASED

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

MERIT LIFE INSURANCE COMPANY
c/o AIG Global Investment Group
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attention: Private Placement Department
Fax Number: (713) 831-1072

 

A

 

$5,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other  immediately available funds (identifying each payment as “Ross
Stores, Inc., 6.38% Series A Senior Notes due December 14, 2018, PPN 778296 B@
1, principal, premium or interest”) to:

 

State Street Bank & Trust Company

 

ABA #011-000-028

 

Account Name: Merit Life Insurance Company; Fund Number PA 20

 

Account No.: 4653-082-0

 

Reference: PPN and Prin.: $_______; Int.: $_______

Notices

Payment notices, audit confirmations and related correspondence to:

 

Merit Life Insurance Company (PA 20)

 

c/o AIG Global Investment Group

 

2929 Allen Parkway, A36-04

 

Houston, Texas 77019-2155

 

Attn: Private Placements - Portfolio Admin.

 

Fax Number: (713) 831-1072

Duplicate payment notices (only) to:

 

Merit Life Insurance Company (PA 20)

 

c/o State Street Bank Corporation, Insurance Services

 

Fax Number: (816) 871-5539

A-3




*Compliance reporting information to:

 

AIG Global Investment Corporation

 

2929 Allen Parkway, A36-04

 

Houston, Texas 77019-2155

 

Attn: Private Placements - Compliance

 

 

--------------------------------------------------------------------------------

*Note:  Only two (2) complete sets of compliance information are required for
all companies for which AIG Global Investment Corp. serves as investment
advisor.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 35-1005090

A-4




NAME OF PURCHASERS

 

SERIES

 

PRINCIPAL AMOUNT
OF THE NOTES TO BE
PURCHASED

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK
c/o AIG Global Investment Corporation
Legal Department - Investment Management
2929 Allen Parkway, Suite A36-01
Houston, Texas 77019-2155
Fax Number: (713) 831-2328

 

A

 

$5,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “Ross
Stores, Inc., 6.38% Series A Senior Notes due December 14, 2018, PPN 778296 B@
1, principal, premium or interest”) to:

 

State Street Bank & Trust Company

 

ABA #011-000-028

 

Account Name:

The United States Life Insurance Company in the City of New York;

 

 

Fund Number PA 77

 

Account Number: 6956-534-9

 

Reference: PPN and Prin: $____________  Int: $____________

Notices

Payment notices, audit confirmations and related correspondence to:

 

The United States Life Insurance Company in the City of New York (PA 77)

 

c/o AIG Global Investment Corporation

 

2929 Allen Parkway, Suite A36-04

 

Houston, Texas 77019-2155

 

Attention: Private Placement -Portfolio Admin.

 

Fax Number: (713) 831-1072

Duplicate payment notices (only) to:

 

The United States Life Insurance Company in the City of New York (PA 77)

 

c/o State Street Bank Corporation, Insurance Services

 

Fax Number: (816) 871-5539

A-5




*Compliance reporting information to:

 

AIG Global Investment Corporation

 

2929 Allen Parkway, A36-04

 

Houston, Texas 77019-2155

 

Attn: Private Placements - Compliance

 

 

--------------------------------------------------------------------------------

*Note:  Only two (2) complete sets of compliance information are required for
all companies for which AIG Global Investment Corp. serves as investment
advisor.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 13-5459480

A-6




NAME OF PURCHASERS

 

SERIES

 

PRINCIPAL AMOUNT
OF THE NOTES TO BE
PURCHASED

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

AMERICAN GENERAL LIFE INSURANCE COMPANY
c/o AIG Global Investment Group
Legal Department - Investment Management
2929 Allen Parkway, Suite A36-01
Houston, Texas 77019-2155
Fax Number: (713) 831-2328

 

B

 

$40,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “Ross
Stores, Inc., 6.53% Series B Senior Notes due December 14, 2021, PPN 778296 B#
9, principal, premium or interest”) to:

 

State Street Bank & Trust Company

 

ABA #011-000-028

 

Account Name: American General Life Insurance Company; Fund Number PA 40

 

Account Number: 0125-880-5

 

Reference: PPN and Prin: $__________Int: $__________

Notices

Payment notices, audit confirmations and related correspondence to:

 

American General Life Insurance Company (PA 40)

 

c/o AIG Global Investment Corporation

 

2929 Allen Parkway, Suite A36-04

 

Houston, Texas 77019-2155

 

Attention: Private Placement -Portfolio Admin.

 

Fax Number: (713) 831-1072

Duplicate payment notices (only) to:

 

American General Life Insurance Company (PA 40)

 

c/o State Street Bank Corporation, Insurance Services

 

Fax: (816) 871-5539

A-7




*Compliance reporting information to:

 

AIG Global Investment Corporation

 

2929 Allen Parkway, A36-04

 

Houston, Texas 77019-2155

 

Attn: Private Placements - Compliance

 

 

--------------------------------------------------------------------------------

*Note:  Only two (2) complete sets of compliance information are required for
all companies for which AIG Global Investment Corp. serves as investment
advisor.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 25-0598210

A-8




NAME OF PURCHASERS

 

SERIES

 

PRINCIPAL AMOUNT
OF THE NOTES TO BE
PURCHASED

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

AMERICAN INTERNATIONAL LIFE ASSURANCE COMPANY OF NEW YORK
c/o AIG Global Investment Corporation
Legal Department - Investment Management
2929 Allen Parkway, Suite A36-01
Houston, Texas 77019-2155
Fax Number: (713) 831-2328

 

B

 

$10,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “Ross
Stores, Inc., 6.53% Series B Senior Notes due December 14, 2021, PPN 778296 B#
9, principal, premium or interest”) to:

 

Mellon Trust of New England

 

ABA #011-001-234

 

DDA #169064

 

For Further Credit to:

AI Life Assurance Company PP;
Account Number: AGIFLNY0372

 

Reference: PPN and Prin: $______________ Int: $______________

Notices

Payment notices, audit confirmations and related correspondence to:

 

American International Life Assurance Company of New York (AGIFLNY0372)

 

c/o AIG Global Investment Group

 

2929 Allen Parkway, Suite A36-04

 

Houston, Texas 77019-2155

 

Attention: Private Placement -Portfolio Admin.

 

Fax Number: (713) 831-1072

Duplicate payment notices (only) to:

 

American International Life Assurance Company of New York (AGIFLNY0372)

 

c/o Mellon Trust of New England

 

Fax Number: (412) 208-2782

A-9




*Compliance reporting information to:

 

AIG Global Investment Corporation

 

2929 Allen Parkway, A36-04

 

Houston, Texas 77019-2155

 

Attn: Private Placements - Compliance

 

 

--------------------------------------------------------------------------------

*Note:  Only two (2) complete sets of compliance information are required for
all companies for which AIG Global Investment Corp. serves as investment
advisor.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 51-0104167

A-10




NAME OF PURCHASERS

 

SERIES

 

PRINCIPAL AMOUNT
OF THE NOTES TO BE
PURCHASED

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

MIDLAND NATIONAL LIFE INSURANCE COMPANY
c/o Guggenheim Partners
227 W. Monroe Street, 48th Floor
Chicago, Illinois 60606
Attention: Melissa Carlson
Telephone: 312-827-0192
Fax Number: 312-827-0157

 

A

 

$15,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “Ross
Stores, Inc., 6.38% Series A Senior Notes due December 14, 2018, PPN 778296 B@
1, principal, premium or interest”) to:

 

C/O The Bank of New York

 

ABA #021000018

 

BNF: IOC 566

 

100 Church Street, 7th Floor

 

New York, New York 10286

 

Attention: Principal and Interest Dept.

 

Reference: CUSIP/Description

 

 

 

For further credit to: Midland Annuity/Account No. 246670

Notices

All notices of scheduled payments and written confirmation of such wire transfer
to be sent to:

 

C/O The Bank of New York

 

F/A/O: _________________

 

P.O. Box 19266

 

Newark, New Jersey 07195

 

Attention: Principal & Interest Department

In addition, it is requested that duplicate correspondence be sent to:

 

Midland Advisors Company

 

227 W. Monroe Street, 48th Floor

 

Chicago, Illinois 60606

 

Attention: Melissa Carlson

 

Telephone: 312-827-0192

 

Fax Number: 312-827-0157

A-11




Settlements and Documentation to be sent to:

 

Guggenheim Partners

 

Attn: Kaitlin Trinh / John Nelson

 

135 East 57th, 19th Floor

 

New York, NY 10022

 

Telephone: 212-651-0840 / 212-381-7559

 

Fax Number: ###-##-####

Name of Nominee in which Notes are to be issued: Hare & Co.

Taxpayer I.D. Number: 46-0164570

A-12




NAME OF PURCHASERS

 

SERIES

 

PRINCIPAL AMOUNT
OF THE NOTES TO BE
PURCHASED

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

MIDLAND NATIONAL LIFE INSURANCE COMPANY
c/o Guggenheim Partners
227 W. Monroe Street, 48th Floor
Chicago, Illinois 60606
Attention: Melissa Carlson
Telephone: 312-827-0192
Fax Number: 312-827-0157

 

A

 

$5,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “Ross
Stores, Inc., 6.38% Series A Senior Notes due December 14, 2018, PPN 778296 B@
1, principal, premium or interest”) to:

 

C/O The Bank of New York

 

ABA #021000018

 

BNF: IOC 566

 

100 Church Street, 7th Floor

 

New York, New York 10286

 

Attention: Principal and Interest Dept.

 

Reference: CUSIP/Description

 

 

 

For further credit to: Midland Main/Account Number: 246376

Notices

All notices of scheduled payments and written confirmation of such wire transfer
to be sent to:

 

C/O The Bank of New York

 

F/A/O: ________________

 

P.O. Box 19266

 

Newark, New Jersey 07195

 

Attention: Principal & Interest Department

In addition, it is requested that duplicate correspondence be sent to:

 

Midland Advisors Company

 

227 W. Monroe Street, 48th Floor

 

Chicago, Illinois 60606

 

Attention: Melissa Carlson

 

Telephone: 312-827-0192

 

Fax Number: 312-827-0157

A-13




Settlements and Documentation to be sent to:

 

Guggenheim Partners

 

Attn: Kaitlin Trinh / John Nelson

 

135 East 57th, 19th Floor

 

New York, NY 10022

 

Telephone: 212-651-0840/212-381-7559

 

Fax Number: ###-##-####

Name of Nominee in which Notes are to be issued: Hare & Co.

Taxpayer I.D. Number: 46-0164570

A-14




NAME OF PURCHASERS

 

SERIES

 

PRINCIPAL AMOUNT
OF THE NOTES TO BE
PURCHASED

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

MIDLAND NATIONAL LIFE INSURANCE COMPANY
c/o Guggenheim Partners
227 W. Monroe Street, 48th Floor
Chicago, Illinois 60606
Attention: Melissa Carlson
Telephone: 312-827-0192
Fax Number: 312-827-0157

 

A

 

$2,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “Ross
Stores, Inc., 6.38% Series A Senior Notes due December 14, 2018, PPN 778296 B@
1, principal, premium or interest”) to:

 

C/O The Bank of New York

 

ABA #021000018

 

MNL-BOLI General Account

 

Custody Account Number 0000-246378

 

Reference: CUSIP/Description

Notices

All notices of scheduled payments and written confirmation of such wire transfer
to be sent to:

 

C/O The Bank of New York

 

F/A/O: _________________

 

P.O. Box 19266

 

Newark, New Jersey 07195

 

Attention: Principal & Interest Department

In addition, it is requested that duplicate correspondence be sent to:

 

Midland Advisors Company

 

227 W. Monroe Street, 48th Floor

 

Chicago, Illinois 60606

 

Attention: Melissa Carlson

 

Telephone: 312-827-0192

 

Fax Number: 312-827-0157

A-15




Settlements and Documentation to be sent to:

 

Guggenheim Partners

 

Attn: Kaitlin Trinh / John Nelson

 

135 East 57th, 19th Floor

 

New York, NY 10022

 

Telephone: 212-651-0840 / 212-381-7559

 

Fax Number: ###-##-####

Name of Nominee in which Notes are to be issued: Hare & Co.

Taxpayer I.D. Number: 46-0164570

A-16




NAME OF PURCHASERS

 

SERIES

 

PRINCIPAL AMOUNT
OF THE NOTES TO BE
PURCHASED

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE
c/o Guggenheim Partners
227 W. Monroe Street, 48th Floor
Chicago, Illinois 60606
Attention: Melissa Carlson
Telephone: 312-827-0192
Fax Number: 312-827-0157

 

A

 

$5,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “Ross
Stores, Inc., 6.38% Series A Senior Notes due December 14, 2018, PPN 778296 B@
1, principal, premium or interest”) to:

 

C/O The Bank of New York

 

ABA #021000018

 

BNF: IOC 566

 

100 Church Street, 7th Floor

 

New York, New York 10286

 

Attention: Principal and Interest Dept.

 

Reference: CUSIP/Description

 

 

 

For further credit to: NACOLAH Main/#269961

Notices

All notices of scheduled payments and written confirmation of such wire transfer
to be sent to:

 

C/O The Bank of New York

 

F/A/O: _______________

 

P.O. Box 19266

 

Newark, New Jersey 07195

 

Attention: Principal & Interest Department

In addition, it is requested that duplicate correspondence be sent to:

 

Midland Advisors Company

 

227 W. Monroe Street, 48th Floor

 

Chicago, Illinois 60606

 

Attention: Melissa Carlson

 

Telephone: 312-827-0192

 

Fax Number: 312-827-0157

A-17




Settlements and Documentation to be sent to:

 

Guggenheim Partners

 

Attn: Kaitlin Trinh / John Nelson

 

135 East 57th, 19th Floor

 

New York, NY 10022

 

Telephone: 212-651-0840 / 212-381-7559

 

Fax Number: ###-##-####

Name of Nominee in which Notes are to be issued: Hare & Co.

Taxpayer I.D. Number: 36-2428931

A-18




NAME OF PURCHASERS

 

SERIES

 

PRINCIPAL AMOUNT
OF THE NOTES TO BE
PURCHASED

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE
c/o Guggenheim Partners
227 W. Monroe Street, 48th Floor
Chicago, Illinois 60606
Attention: Melissa Carlson
Telephone: 312-827-0192
Fax Number: 312-827-0157

 

A

 

$3,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “Ross
Stores, Inc., 6.38% Series A Senior Notes due December 14, 2018, PPN 778296 B@
1, principal, premium or interest”) to:

 

C/O The Bank of New York

 

ABA #021000018

 

BNF: IOC 566

 

100 Church Street, 7th Floor

 

New York, New York 10286

 

Attention: Principal and Interest Dept.

 

Reference: CUSIP/Description

 

 

 

For further credit to: NACOLAH ANNUITY /#269997

Notices

All notices of scheduled payments and written confirmation of such wire transfer
to be sent to:

 

C/O The Bank of New York

 

F/A/O: ________________

 

P.O. Box 19266

 

Newark, New Jersey 07195

 

Attention: Principal & Interest Department

In addition, it is requested that duplicate correspondence be sent to:

 

Midland Advisors Company

 

227 W. Monroe Street, 48th Floor

 

Chicago, Illinois 60606

 

Attention: Melissa Carlson

 

Telephone: 312-827-0192

 

Fax Number: 312-827-0157

A-19




Settlements and Documentation to be sent to:

 

Guggenheim Partners

 

Attn: Kaitlin Trinh / John Nelson

 

135 East 57th, 19th Floor

 

New York, NY 10022

 

Telephone: 212-651-0840 / 212-381-7559

 

Fax Number: ###-##-####

Name of Nominee in which Notes are to be issued: Hare & Co.

Taxpayer I.D. Number: 36-2428931

A-20




NAME OF PURCHASERS

 

SERIES

 

PRINCIPAL AMOUNT
OF THE NOTES TO BE
PURCHASED

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA
c/o Berkshire Life Insurance Company of America
700 South Street
Pittsfield, Massachusetts 01201-8285
Attention: Ellen Whittaker
Fax Number: (413) 442-9763

 

A

 

$15,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “Ross
Stores, Inc., 6.38% Series A Senior Notes due December 14, 2018, PPN 778296 B@
1, principal, premium or interest”) to:

 

JP Morgan Chase

 

FED ABA #021000021

 

CHASE/NYC/CTR/BNF

 

A/C 900-9-000200

 

Reference A/C #G05978, Guardian Life, PPN 778296 B@ 1, Ross Stores, Inc.

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 13-5123390

A-21




NAME OF PURCHASERS

 

SERIES

 

PRINCIPAL AMOUNT
OF THE NOTES TO BE
PURCHASED

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

BERKSHIRE LIFE INSURANCE COMPANY OF AMERICA
700 South Street
Pittsfield, Massachusetts 01201-8285
Attention: Ellen Whittaker
Telefacsimile: (413) 442-9763

 

A

 

$5,000,000

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “Ross
Stores, Inc., 6.38% Series A Senior Notes due December 14, 2018, PPN 778296 B@
1, principal, premium or interest”) to:

 

JPMorgan Chase

 

FED ABA #021000021

 

CHASE/NY C/CTR/BNF

 

A/C #900-9-000200

 

Reference A/C #G07064, Berkshire Life Insurance, PPN 778296 B@ 1, Ross Stores,
Inc.

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 75-1277524

A-22




NAME OF PURCHASERS

 

SERIES

 

PRINCIPAL AMOUNT
OF THE NOTES TO BE
PURCHASED

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


 

A
A

 

$10,000,000
  $3,670,000

c/o Prudential Capital Group
4 Embarcadero Center
Suite 2700
San Francisco, California 94111
Attention: Managing Director

 

 

 

 

Payments

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

In the case of payments on account of  the Note originally issued in the
principal amount of $10,000,000:

 

Account Name: Prudential Managed Portfolio

 

Account No.: P86188 (please do not include spaces)

 

 

 

In the case of payments on account of the Note originally issued in the
principal amount of $3,670,000:

 

Account Name: The Prudential - Privest Portfolio

 

Account No.: P86189 (please do not include spaces)

 

 

 

JPMorgan Chase Bank

 

New York, New York

 

ABA No.: 021-000-021

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
“6.38% Series A Senior Notes due December 14, 2018, PPN 778296 B@ 1”, and the
due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Notices

All notices with respect to payments, and written confirmation of each such
payment, to be addressed to:

 

The Prudential Insurance Company of America

 

c/o Investment Operations Group

 

Gateway Center Two, 10th Floor

 

100 Mulberry Street

 

Newark, New Jersey 07102-4077

 

Attention: Manager, Billings and Collections

A-23




 

Recipient of telephonic prepayment notices:

 

 

 

Manager, Trade Management Group

 

Telephone: (973) 367-3141

 

Facsimile: (888) 889-3832

All other notices and communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 22-1211670

A-24




NAME OF PURCHASERS

 

SERIES

 

PRINCIPAL AMOUNT
OF THE NOTES TO BE
PURCHASED

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

ZURICH AMERICAN INSURANCE COMPANY
c/o Prudential Private Placement Investors L.P.
c/o Prudential Capital Group
4 Embarcadero Center
Suite 2700
San Francisco, California 94111
Attention: Managing Director

 

A

 

$3,315,000

Payments

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

Hare & Co.

 

c/o The Bank of New York

 

ABA No.: 021-000-018

 

BNF: IOC566

 

Attn: William Cashman

 

Ref: ZAIC Private Placements #399141

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
“6.38% Series A Senior Notes due December 14, 2018, PPN 778296 B@ 1”, and the
due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Notices

All notices with respect to payments, and written confirmation of each such
payment, to be addressed to:

 

Zurich North America

 

Attn: Treasury T1-19

 

1400 American Lane

 

Schaumburg, IL 60196-1056

 

Contact: Mary Fran Callahan, Vice President-Treasurer

 

Telephone: (847) 605-647

 

Facsimile: (847) 605-7895

 

E-Mail: mary.callahan@zurichna.com

All other notices and communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: Hare & Co.

Taxpayer I.D. Number: 13-6062916

A-25




NAME OF PURCHASERS

 

SERIES

 

PRINCIPAL AMOUNT
OF THE NOTES TO BE
PURCHASED

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

GATEWAY RECOVERY TRUST
c/o Prudential Capital Group
4 Embarcadero Center
Suite 2700
San Francisco, California 94111
Attention: Managing Director

 

A

 

$3,015,000

Payments

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

JPMorgan Chase Bank

 

New York, NY

 

ABA No.: 021-000-021

 

Account No.: 507-835085

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
“6.38% Series A Senior Notes due December 14, 2018, PPN 778296 B@ 1”, and the
due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Notices

All notices with respect to payments, and written confirmation of each such
payment, to be addressed to:

 

Gateway Recovery Trust

 

c/o JPMorgan Chase Bank

 

450 West 33rd Street, 15th Floor

 

New York, NY 10001-2697

 

Attention: Trust Officer

 

 

 

With a copy to:

 

 

 

Prudential Investment Management, Inc.

 

c/o Investment Operations Group

 

Three Gateway Center, 12th Floor

 

100 Mulberry Street

 

Newark, NJ 07102-4077

 

Attention: Manager

All other notices and communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 51-0371876

A-26




NAME OF PURCHASERS

 

SERIES

 

PRINCIPAL AMOUNT
OF THE NOTES TO BE
PURCHASED

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

UNITED OF OMAHA LIFE INSURANCE COMPANY
Mutual of Omaha Plaza
Omaha, Nebraska 68175-1011
Attention: 4-Investment Loan Administration

 

B

 

$10,000,000

Payments

All principal and interest payments on or in respect of the Notes shall be made
by wire transfer of immediately available funds (identifying each payment as
“Ross Stores, Inc., 6.53% Series B Senior Notes due December 14, 2021, PPN
778296 B# 9, principal, premium or interest”) to:

 

JPMorgan Chase Bank

 

ABA #021000021

 

Private Income Processing

 

 

 

for credit to: United of Omaha Life Insurance Company

 

Account Number 900-9000200

 

a/c G07097

 

PPN: 778296 B# 9

 

Interest Amount:

 

Principal Amount:

Notices

All notices of payments of principal and interest, on or in respect of the Notes
and written confirmation of each such payment, corporate actions and
reorganization notifications to:

 

JPMorgan Chase Bank

 

14201 Dallas Parkway, 13th Floor

 

Dallas, Texas 75254-2917

 

Attention: Income Processing - G. Ruiz

 

a/c: G07097

All other notices and communications (i.e., quarterly/annual reports, tax
filings, modifications, waivers regarding the indenture) to be addressed as
first provided above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 47-0322111

A-27




NAME OF PURCHASERS

 

SERIES

 

PRINCIPAL AMOUNT
OF THE NOTES TO BE
PURCHASED

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

MUTUAL OF OMAHA INSURANCE COMPANY
Mutual of Omaha Plaza
Omaha, Nebraska 68175-1011
Attention: 4-Investment Loan Administration

 

B

 

$5,000,000

Payments

All principal and interest payments on or in respect of the Notes shall be made
by wire transfer of immediately available funds (identifying each payment as
“Ross Stores, Inc., 6.53% Series B Senior Notes due December 14, 2021, PPN
778296 B# 9, principal, premium or interest”) to:

 

JPMorgan Chase Bank

 

ABA #021000021

 

Private Income Processing

 

 

 

for credit to: Mutual of Omaha Insurance Company

 

Account Number 900-9000200

 

a/c G07096

 

PPN: 778296 B# 9

 

Interest Amount:

 

Principal Amount:

Notices

All notices of payments of principal and interest, on or in respect of the Notes
and written confirmation of each such payment, corporate actions and
reorganization notifications to:

 

JPMorgan Chase Bank

 

14201 Dallas Parkway, 13th Floor

 

Dallas, Texas 75254-2917

 

Attention: Income Processing - G. Ruiz

 

a/c: G07096

All other notices and communications (i.e., quarterly/annual reports, tax
filings, modifications, waivers regarding the indenture) to be addressed as
first provided above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 47-0246511

A-28




DEFINED TERMS

          As used herein, the following terms have the respective meanings set
forth below or set forth in the Section hereof following such term:

          “Administrative Agent” means Bank of America N.A., a national banking
association organized and existing under the laws of the United States of
America, in its capacity as administrative agent under the Bank Credit
Agreement, together with its successors and assigns in such capacity.

          “Affiliate” means, at any time, and with respect to any Person, any
other Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person. As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.

          “Anti-Terrorism Order” means Executive Order No. 13,224 of September
24, 2001, Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079
(2001), as amended.

          “Bank Credit Agreement” means the Amended and Restated Revolving
Credit Agreement dated as of March 31, 2004 by and among the Company, and the
Administrative Agent for itself and each other bank party thereto, as amended,
restated, joined, supplemented or otherwise modified from time to time, and any
renewals, extensions or replacements thereof, which constitute the primary bank
credit facility of the Company and its Subsidiaries.

          “Business Day” means any day other than a Saturday, a Sunday or a day
on which commercial banks in New York, New York are required or authorized to be
closed.

          “Capital Lease” means, at any time, a lease of real property by the
Company or any of its Subsidiaries as lessee which is shown as a liability on
the Consolidated balance sheet of the Company in accordance with GAAP.

          “Closing” is defined in Section 3.

          “Closing Date” means the date of the Closing.

          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.

          “Company” means Ross Stores, Inc., a Delaware corporation.

          “Confidential Information” is defined in Section 20.

SCHEDULE B
(to Note Purchase Agreement)




          “Consolidated” and “Consolidating” shall have the respective meanings
ascribed to such terms under GAAP.

          “Consolidated Adjusted Debt” means as at any date of determination,
all Debt of the Company on a Consolidated basis for borrowed money (including,
without limitation but without duplication, (i) Debt arising under Capital
Leases, (ii) Debt arising under Synthetic Leases, (iii) liabilities under
Guarantees, and (iv) liabilities under standby letters of credit (but excluding
liabilities under documentary letters of credit)), plus an amount equal to six
times Consolidated Rent Expense for the twelve-month period ending on such date
of determination.

          “Consolidated Debt” means as of any date of determination the total
amount of all Debt of the Company and its Subsidiaries determined on a
Consolidated basis in accordance with GAAP.

          “Consolidated Rent Expense” means, for any period, the aggregate
rental expenses payable by the Company on a Consolidated basis for such period
(including percentage rent) under any operating Lease classified as such under
GAAP but not including any amount included in the definition of “Consolidated
Total Interest Expense.”

          “Consolidated Total Assets” means, as of any date of determination,
the total amount of all assets of the Company and its Subsidiaries, determined
on a Consolidated basis in accordance with GAAP.

          “Consolidated Total Capitalization” means, at any time, the sum of (i)
the amount reported as stockholders’ equity on the Consolidated balance sheet of
the Company and determined in accordance with GAAP and (ii) Consolidated
Adjusted Debt.

          “Consolidated Total Interest Expense” means, for any period, all
interest and all amortization of debt discount and expense (including commitment
fees, letter of credit fees, balance deficiency fees and similar expenses) on
all Debt of the Company on a Consolidated basis (including outstanding letters
of credit), all as determined in accordance with GAAP, together with all
interest expense of the Company on a Consolidated basis under Synthetic Leases.

          “Debt” means, as applied to any Person (but without duplication), (i)
all obligations for borrowed money or other extensions of credit whether secured
or unsecured, absolute or contingent, including, without limitation, unmatured
reimbursement obligations with respect to letters of credit or guarantees issued
for the account of or on behalf of such Person (other than documentary letters
of credit), and all obligations representing the deferred purchase price of
property, other than accounts payable and other normal recurring accrued
expenses in each case arising in the ordinary course of business, (ii) all
obligations evidenced by bonds, notes, debentures or other similar instruments,
(iii) all obligations secured by any mortgage, pledge, security interest or
other lien on property owned or acquired by such Person, whether or not the
obligations secured thereby shall have been assumed, (iv) all obligations
arising under Capital Leases and Synthetic Leases, (v) all Guarantees, and (vi)
all obligations that are immediately due and payable out of the production from
property now or hereafter owned or acquired by such Person.

B-2




          “Default” means an event or condition the occurrence or existence of
which would, with the lapse of time or the giving of notice or both, become an
Event of Default.

          “Default Rate” means with respect to the Notes of any Series that rate
of interest that is 1% per annum above the rate of interest stated in clause (a)
of the first paragraph of the Notes of such Series.

          “EBITDA” shall mean, in relation to the Company on a Consolidated
basis for any period, an amount equal to the net income of the Company on a
Consolidated basis after deduction of all expenses, taxes and other proper
charges, determined in accordance with GAAP for such period, but, in determining
such Consolidated net income, any GAAP extraordinary gains shall be excluded
from such calculation, plus the following to the extent deducted in computing
such Consolidated net income for such period: (i) Consolidated Total Interest
Expense for such period, (ii) Consolidated taxes on income for such period,
(iii) Consolidated depreciation for such period, (iv) Consolidated amortization
for such period, and (v) extraordinary non-cash losses to the extent such losses
have not been and will not become cash losses in a later fiscal period.

          “EBITDAR” shall mean, in relation to the Company for any period, an
amount equal to EBITDA for such period, plus Consolidated Rent Expense for such
period.

          “Environmental Claims” means all claims, however asserted, alleging
potential liability or responsibility for violation of any Environmental Law or
for release of Hazardous Materials or injury to the environment.

          “Environmental Laws” means any and all federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including but
not limited to those related to hazardous substances or wastes, air emissions
and discharges to waste or public systems.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.

          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is treated as a single employer together with the Company
under section 414 of the Code.

          “Event of Default” is defined in Section 11.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended.

B-3




          “Fair Market Value” means, at any time and with respect to any
property, the sale value of such property that would be realized in an
arm’s-length sale at such time between an informed and willing buyer and an
informed and willing seller (neither being under a compulsion to buy or sell),
as reasonably determined in good faith by the Company’s board of directors.

          “GAAP” means those generally accepted accounting principles as in
effect from time to time in the United States of America; provided that, if the
Company notifies the holders that the Company wishes to amend any negative
covenants (or any definition hereof) to eliminate the effect of any change in
generally accepted accounting principles on the operation of such covenant or
definition, then the Company’s compliance with such covenant or the meaning of
such definition shall be determined on the basis of generally accepted
accounting principles in effect immediately before the relevant change in
generally accepted accounting principles became effective, until either such
notice is withdrawn or such covenant is amended in a manner satisfactory to the
Company and the Required Holders.

          “Governmental Authority” means

 

          (a)     the government of

 

          

 

                    (i)      the United States of America or any state or other
political subdivision thereof, or

 

          

 

                    (ii)     any jurisdiction in which the Company or any
Subsidiary conducts all or any part of its business, or which has jurisdiction
over any properties of the Company or any Subsidiary, or

 

          

 

          (b)      any entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, any such
government.

          “Government Obligations” shall mean direct obligations of the United
States of America or any agency or instrumentality of the United States of
America, the payment or guarantee of which constitutes a full faith and credit
obligation of the United States of America.

          “Guarantees” means, as applied to any Person, without duplication, all
guarantees, endorsements or other contingent or surety obligations with respect
to obligations of others whether or not reflected on such Person’s Consolidated
balance sheet, including any obligation to furnish funds, directly or indirectly
(whether by virtue of partnership arrangements, by agreement to keep-well or
otherwise), through the purchase of goods, supplies or services, or by way of
stock purchase, capital contribution, advance or loan, or to enter into a
contract for any of the foregoing, for the purpose of payment of obligations of
any other Person.

          “Hazardous Material” means any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

B-4




          “holder” means, with respect to any Note, the Person in whose name
such Note is registered in the register maintained by the Company pursuant to
Section 13.1.

          “Institutional Investor” means (a) any original purchaser of a Note,
(b) any holder of more than $2,000,000 of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.

          “Investments” shall mean all investments, in cash or by delivery of
property made, directly or indirectly in any Person, whether by acquisition of
shares of capital stock, Debt or other obligations or securities or by loan,
advance, capital contribution or otherwise

          “Leases” or “Lease” means any agreement granting a Person the right to
occupy space in a structure or real estate for any period of time, and any
Capital Lease, Synthetic Lease, or other lease of or agreement to use personal
property including, but not limited to, machinery, equipment, furniture and
fixtures, whether evidenced by written or oral lease, contract or other
agreement no matter how characterized.

          “Lien” means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement (other than an operating
lease) or Capital Lease, upon or with respect to any property or asset of such
Person (including, in the case of stock, shareholder agreements, voting trust
agreements and all similar arrangements).

          “Make-Whole Amount” shall have the meaning set forth in Section 8.6.

          “Material” means material in relation to the business, operations,
affairs, financial condition, assets or properties of the Company and its
Subsidiaries taken as a whole.

          “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Subsidiaries taken as a whole, or (b) the ability of the Company
to perform its obligations under this Agreement and the Notes, (c) the ability
of any Subsidiary Guarantor to perform its obligations under the Subsidiary
Guaranty, if any, or (d) the validity or enforceability of this Agreement, the
Notes or the Subsidiary Guaranty, if any.

          “Material Default” means any Default or Event of Default pursuant to
Sections l1(a), (b), (c) or (i).

          “Memorandum” is defined in Section 5.3.

B-5




          “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as
such term is defined in Section 4001(a)(3) of ERISA).

          “Notes” is defined in Section 1.

          “Officer’s Certificate” means a certificate of a Senior Financial
Officer or of any other officer of the Company whose responsibilities extend to
the subject matter of such certificate.

          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

          “Person” means an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization, or a
government or agency or political subdivision thereof.

          “Plan” means an “employee benefit plan” (as defined in Section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Company or any ERISA Affiliate or
with respect to which the Company or any ERISA Affiliate may have any liability.

          “Prohibited Transaction” means a transaction prohibited by Section
4975 of the Code or Section 406 of ERISA, for which no statutory or
administrative exemption applies.

          “property” or “properties” means, unless otherwise specifically
limited, real or personal property of any kind, tangible or intangible, choate
or inchoate.

          “Purchasers” means the purchasers of the Notes named in Schedule A
hereto.

          “QPAM Exemption” means Prohibited Transaction Class Exemption 84-14
issued by the United States Department of Labor.

          “Qualified Institutional Buyer” means any Person who is a qualified
institutional buyer within the meaning of such term as set forth in Rule
144(a)(1) under the Securities Act.

          “Reportable Event” means with respect to any Plan, a reportable event
as described in Section 4043(c) of ERISA for which notice to the PBGC has not
been waived.

          “Required Holders” means, at any time, the holders of not less than
51% in principal amount of the Notes at the time outstanding (exclusive of Notes
then owned by the Company or any of its Affiliates and any Notes held by parties
who are contractually required to abstain from voting with respect to matters
affecting the holders of the Notes).

          “Responsible Officer” means any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.

B-6




          “Restricted Investments” means the sum of (i) Investments in
Subsidiaries which are not Subsidiary Guarantors, and (ii) the aggregate amount
of Guaranties by the Company of Debt of Subsidiaries which are not Subsidiary
Guarantors.

          “Securities Act” means the Securities Act of 1933, as amended from
time to time.

          “Senior Debt” means, as of the date of any determination thereof, all
Consolidated Debt, other than Subordinated Debt.

          “Senior Financial Officer” means the chief financial officer,
principal accounting officer, treasurer or comptroller of the Company.

          “Series” means any series of Notes issued pursuant to this Agreement.

          “Series A Notes” is defined in Section 1 of this Agreement.

          “Series B Notes” is defined in Section 1 of this Agreement.

          “Significant Subsidiaries” means each “significant” (as defined under
Regulation S-X promulgated under the Securities Exchange Act of 1934, as
amended) domestic and foreign Subsidiary of the Company.

          “Subordinated Debt” means all unsecured Debt of the Company which
shall contain or have applicable thereto subordination provisions providing for
the subordination thereof to other Debt of the Company.

          “Subsidiary” means, as to any Person, any corporation, association or
other business entity in which such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

          “Subsidiary Guarantor” means each Subsidiary which is party to the
Subsidiary Guaranty.

          “Subsidiary Guaranty” means the Subsidiary Guaranty substantially in
the form of Exhibit 2.3 to this Agreement.

          “Synthetic Lease” means any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product
where such transaction is considered borrowed money Debt for tax purposes but is
classified as an operating lease under GAAP and including the leases for the
distribution facilities located in Fort Hill, South Carolina, and Perris,
California regardless of how such leases may from time to time be classified
under GAAP.

B-7




          “USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

B-8




SUBSIDIARIES OF THE COMPANY, OWNERSHIP OF SUBSIDIARY
STOCK

SUBSIDIARY

 

STATE OF INCORPORATION

 

STOCKHOLDER

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Ross Dress For Less, Inc.

 

Virginia

 

Ross Stores, Inc. 100%

Ross Merchandising, Inc.

 

Delaware

 

Ross Stores, Inc. 100%

Ross Procurement, Inc.

 

Delaware

 

Ross Stores, Inc. 100%

Retail Assurance Group Limited

 

Bermuda

 

Ross Stores, Inc. 100%

Ross Stores Asset II Company (Inactive)

 

California

 

Ross Stores, Inc. 100%

Ross Stores Asset Management Company (Inactive)

 

California

 

Ross Stores, Inc. 100%

Ross Realty, Inc. (Inactive)

 

California

 

Ross Stores, Inc. 100%

Ross Support Services LLC (Inactive)

 

California

 

Ross Stores, Inc. 100%

Ross Dress For Less, Inc. and Ross Procurement, Inc. are Significant
Subsidiaries.

SCHEDULE 5.4
(to Note Purchase Agreement)




TAX LIABILITIES

          The Company has issued waivers of the statute of limitations,
extending the time for completion of certain tax audits, in the following
jurisdictions:

JURISDICTION

 

TAX PERIOD

 

EXTENDED TO

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Salt River
Scottsdale, AZ

 

2001-2005

 

February 2007

 

 

 

 

 

California Income Tax

 

2002-2004

 

November 2007

SCHEDULE 5.9
(to Note Purchase Agreement)




EXISTING DEBT; FUTURE LIENS

          1.      $600 million revolving credit facility, expiring July 2011. No
borrowings as of August 1, 2006.

          2.      $70 million obligation under ten year synthetic lease
agreement, expiring July 2013.

          3.      $19.7 million obligation under ten year synthetic lease
obligation, expiring July 2013.

          4.      $2.6 million obligation under four year synthetic lease
obligation, expiring December 2007.

          5.      $260 thousand obligation under three year synthetic lease
obligation, expiring May 2007.

          6.      $2.1 million obligation under two year synthetic lease
obligation, expiring December 2006.

          7.      $1.8 million obligation under two year synthetic lease
obligation, expiring June 2007.

          8.      $2.7 million obligation under two year synthetic lease
obligation, expiring December 2007.

STANDBY LETERS OF CREDIT OF THE COMPANY AS OF AUGUST 1, 2006

ISSUER (BENEFICIARY)

 

AMOUNT

 

EXPIRATION DATE

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Bank of Butterfield (Retail Assurance Group)

 

 

5,940,002

 

 

January 2007

 

Fleet Bank (Ace Insurance)

 

 

413,309

 

 

September 2006

 

Fleet (Old Republic Insurance)

 

 

52,112,986

 

 

May 2007

 

Fleet - Kemper

 

 

73,000

 

 

April 2007

 

Excel

 

 

7,462,500

 

 

January 2007

 

Total

 

$

66,001,797

 

 

 

 

SCHEDULES 5.15
(to Note Purchase Agreement)




EXISTING LIENS

Existing Liens - Schedule 10.4

 

1.

$70 million obligation under ten year synthetic lease agreement, expiring July
2013.

 

 

 

 

2.

$19.7 million obligation under ten year synthetic lease obligation, expiring
July 2013.

 

 

 

 

3.

$2.6 million obligation under four year synthetic lease obligation, expiring
December 2007.

 

 

 

 

4.

$260 thousand obligation under three year synthetic lease obligation, expiring
May 2007.

 

 

 

 

5.

$2.1 million obligation under two year synthetic lease obligation, expiring
December 2006.

 

 

 

 

6.

$1.8 million obligation under two year synthetic lease obligation, expiring June
2007.

 

 

 

 

7.

$2.7 million obligation under two year synthetic lease obligation, expiring
December 2007.

SCHEDULE 10.4
(to Note Purchase Agreement)




[FORM OF SERIES A NOTE]

ROSS STORES, INC.

6.38% SERIES A SENIOR NOTE DUE DECEMBER 14, 2018

No.     [ ____________ ]

 

[Date]

$[ _________________ ]

 

PPN 778296 B@1

          FOR VALUE RECEIVED, the undersigned, ROSS STORES, INC. (herein called
the “Company ”), a corporation organized and existing under the laws of the
State of Delaware, hereby promises to pay to [ ______________________________ ]
or registered assigns, the principal sum of [ ______________ ] DOLLARS (or so
much thereof as shall not have been prepaid) on December 14, 2018 with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 6.38% per annum from the date hereof,
payable semi-annually, on the 14th day of June and December in each year and at
maturity, commencing on June 14, 2007, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, at a rate per
annum from time to time equal to 1% above the stated rate, on any overdue
payment of interest and, during the continuance of an Event of Default, on the
unpaid balance hereof and on any overdue payment of any Make-Whole Amount,
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand).

          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Bank of America, N.A. in New York, New York
or at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.

          This Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of October 17,
2006 (as from time to time amended, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement, provided, that in lieu thereof such holder may (in reliance upon
information provided by the Company, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

EXHIBIT 1
(to Note Purchase Agreement)




          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement, but not otherwise.

          Pursuant to the Subsidiary Guaranty Agreement dated as of December 14,
2006 (as amended, restated or otherwise modified from time to time, the
“Subsidiary Guaranty”), certain Subsidiaries of the Company have absolutely and
unconditionally guaranteed payment in full of the principal of, Make-Whole
Amount, if any, and interest on this Note and the performance by the Company of
its obligations contained in the Note Purchase Agreement all as more fully set
forth in said Subsidiary Guaranty.

          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.

          This Note shall be construed and enforced in accordance with, and the
rights of the issuer and holder hereof shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.

 

ROSS STORES, INC.

 

 

 

 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

E-1-2




[FORM OF SERIES B NOTE]

ROSS STORES, INC.

6.53% SERIES B SENIOR NOTE DUE DECEMBER 14, 2021

No.     [ _____________ ]

 

(Date)

$[ __________________ ]

 

PPN 778296 B# 9

          FOR VALUE RECEIVED, the undersigned, ROSS STORES, INC. (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to [ ______________________________ ] or
registered assigns, the principal sum of [ ______________ ] D OLLARS (or so much
thereof as shall not have been prepaid) on December 14, 2021 with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 6.53% per annum from the date hereof,
payable semi-annually, on the 14th day of June and December in each year and at
maturity, commencing on June 14, 2007, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, at a rate per
annum from time to time equal to 1% above the stated rate, on any overdue
payment of interest and, during the continuance of an Event of Default, on the
unpaid balance hereof and on any overdue payment of any Make-Whole Amount,
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand).

          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Bank of America, N.A. in New York, New York
or at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.

          This Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of October 17,
2006 (as from time to time amended, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement, provided, that in lieu thereof such holder may (in reliance upon
information provided by the Company, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

EXHIBIT 2
(to Note Purchase Agreement)



          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement, but not otherwise.

          Pursuant to the Subsidiary Guaranty Agreement dated as of December 14,
2006 (as amended, restated or otherwise modified from time to time, the
“Subsidiary Guaranty”), certain Subsidiaries of the Company have absolutely and
unconditionally guaranteed payment in full of the principal of, Make-Whole
Amount, if any, and interest on this Note and the performance by the Company of
its obligations contained in the Note Purchase Agreement all as more fully set
forth in said Subsidiary Guaranty.

          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.

          This Note shall be construed and enforced in accordance with, and the
rights of the issuer and holder hereof shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.

 

ROSS STORES, INC.

 

 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

E-2-2




--------------------------------------------------------------------------------

 

 

SUBSIDIARY GUARANTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated as of December 14, 2006

 

 

 

 

 

 

 

 

 

 

 

 

 

Re:

$85,000,000 6.38% Series A Senior Notes
due December 14, 2018
and
$65,000,000 6.53% Series B Senior Notes
due December 14, 2021
of
Ross Stores, Inc.

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

EXHIBIT 2.4(b)
(to Note Purchase Agreement)




TABLE OF CONTENTS

(Not a part of the Agreement)

SECTION

 

HEADING

 

PAGE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Parties

 

 

 

 1

 

 

 

 

 

Recitals

 

 

 

 1

 

 

 

 

 

SECTION 1.

 

DEFINITIONS

 

 2

 

 

 

 

 

SECTION 2.

 

GUARANTY OF NOTES AND NOTE PURCHASE AGREEMENT

 

 2

 

 

 

 

 

SECTION 3.

 

GUARANTY OF PAYMENT AND PERFORMANCE.

 

 2

 

 

 

 

 

SECTION 4.

 

GENERAL PROVISIONS RELATING TO THE GUARANTY

 

 3

 

 

 

 

 

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS

 

 8

 

 

 

 

 

SECTION 6.

 

AMENDMENTS, WAIVERS AND CONSENTS

 

 9

 

 

 

 

 

SECTION 7.

 

NOTICES

 

10

 

 

 

 

 

SECTION 8.

 

MISCELLANEOUS

 

10

 

 

 

 

 

Signature

 

 

 

12

ATTACHMENTS TO SUBSIDIARY GUARANTY:

EXHIBIT A — Guaranty Joinder




 

 

SUBSIDIARY GUARANTY

 

 

 

 

Re:

$85,000,000 6.38% Series A Senior Notes
due December 14, 2018
and
$65,000,000 6.53% Series B Senior Notes
due December 14, 2021
of
Ross Stores, Inc.

--------------------------------------------------------------------------------


          This SUBSIDIARY GUARANTY dated as of December 14, 2006 (the
“Guaranty”) is entered into on a joint and several basis by each of the
undersigned (which parties are hereinafter referred to individually as a
“Guarantor” and collectively as the “Guarantors”).

R E C I T A L S

          A.      Each Guarantor is presently a direct or indirect Subsidiary of
Ross Stores, Inc., a Delaware corporation (the “Company”).

          B.      In order to raise funds to refinance existing debt and for
general corporate purposes, the Company has entered into the Note Purchase
Agreement dated as of October 17, 2006 (the “Note Purchase Agreement”) between
the Company and each of the purchasers named on Schedule A attached to the Note
Purchase Agreement (the “Note Purchasers”) providing for, among other things,
the issue and sale by the Company to the Note Purchasers of the Company’s 6.38%
Series A Senior Notes due December 14, 2018 in the aggregate principal amount of
$85,000,000 (the “Series A Notes”), and the 6.53% Series B Senior Notes due
December 14, 2021 in the aggregate principal amount of $65,000,000 (the “Series
B Notes” and, together with the Series A Notes, the “Notes,” such term to
include any such notes issued in substitution therefor pursuant to Section 13 of
the Note Purchase Agreement). The Note Purchasers, together with their
successors and assigns, are hereinafter collectively referred to as the
“Holders”.

          C.      The Note Purchasers have required as a condition of their
purchase of the Notes that the Company cause each of the undersigned to enter
into this Guaranty and to cause each Significant Subsidiary and any other
Subsidiary which is required by the terms of the Bank Credit Agreement to become
a party to, or otherwise guarantee, Debt outstanding under the Bank Credit
Agreement, to enter into a Guaranty Joinder in substantially the form set forth
as Exhibit A hereto (a “Guaranty Joinder”), in each case as security for the
Notes, and the Company has agreed to cause each of the undersigned to execute
this Guaranty and to cause each such Subsidiary to execute a Guaranty Joinder,
in each case in order to induce the Note Purchasers to purchase the Notes and
thereby benefit the Company and its Subsidiaries by providing funds to enable
the Company to refinance existing debt and to enable the Company and its
Subsidiaries to have funds available for general corporate purposes.




          NOW, THEREFORE, as required by the Note Purchase Agreement and in
consideration of the premises and other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, each Guarantor does
hereby covenant and agree, jointly and severally, as follows:

SECTION 1.

DEFINITONS.

          Capitalized terms used herein shall have the meanings set forth in the
Note Purchase Agreement unless herein defined or the context shall otherwise
require.

SECTION 2.

GUARANTY OF NOTES AND NOTE PURCHASE AGREEMENT.

          (a)      Each Guarantor jointly and severally does hereby irrevocably,
absolutely and unconditionally guarantee unto the Holders: (1) the full and
prompt payment of the principal of, Make-Whole Amount, if any, and interest on
the Notes from time to time outstanding, as and when such payments shall become
due and payable, whether by lapse of time, upon redemption or prepayment, by
extension or by acceleration or declaration or otherwise (including (to the
extent legally enforceable) interest due on overdue payments of principal,
Make-Whole Amount, if any, and interest) in Federal or other immediately
available funds of the United States of America which at the time of payment or
demand therefor shall be legal tender for the payment of public and private
debts, (2) the full and prompt performance and observance by the Company of each
and all of the obligations, covenants and agreements required to be performed or
owed by the Company under the terms of the Notes and the Note Purchase Agreement
and (3) the full and prompt payment, upon demand by any Holder, of all costs and
expenses, legal or otherwise (including reasonable attorneys’ fees), if any, as
shall have been expended or incurred in the protection or enforcement of any
rights, privileges or liabilities in favor of the Holders under or in respect of
the Notes, the Note Purchase Agreement or under this Guaranty or in any action
in connection therewith or herewith and in each and every case irrespective of
the validity, regularity, or enforcement of any of the Notes or Note Purchase
Agreement or any of the terms thereof or any other like circumstance or
circumstances.

          (b)      The liability of each Guarantor under this Guaranty shall not
exceed an amount equal to a maximum amount as will, after giving effect to such
maximum amount and all other liabilities of such Guarantor, contingent or
otherwise, result in the performance of the obligations of such Guarantor
hereunder not constituting a fraudulent transfer, obligation or conveyance.

SECTION 3.

GUARANTY OF PAYMENT AND PERFORMNCE.

          This is a guarantee of payment and performance and each Guarantor
hereby waives, to the fullest extent permitted by law, any right to require that
any action on or in respect of any Note or the Note Purchase Agreement be
brought against the Company or any other Person or that resort be had to any
direct or indirect security for the Notes or for this Guaranty or any

E-2.4(b)-2




other remedy. Any Holder may, at its option, proceed hereunder against any
Guarantor in the first instance to collect monies when due, the payment of which
is guaranteed hereby, without first proceeding against the Company or any other
Person and without first resorting to any direct or indirect security for the
Notes or for this Guaranty or any other remedy. The liability of each Guarantor
hereunder shall in no way be affected or impaired by any acceptance by any
Holder of any direct or indirect security for, or other guaranties of, any Debt,
liability or obligation of the Company or any other Person to any Holder or by
any failure, delay, neglect or omission by any Holder to realize upon or protect
any such guarantees, Debt, liability or obligation or any notes or other
instruments evidencing the same or any direct or indirect security therefor or
by any approval, consent, waiver, or other action taken, or omitted to be taken
by any such Holder.

          The covenants and agreements on the part of the Guarantors herein
contained shall be joint and several covenants and agreements, and references to
the Guarantors shall be deemed references to each of them and none of them shall
be released from liability hereunder by reason of the Guaranty ceasing to be
binding as a continuing security on any other of them.

SECTION 4.

GENERAL PROVISIONS RELATING TO THE GUARANTY.

          (a)   Each Guarantor hereby consents and agrees that any Holder or
Holders from time to time, with or without any further notice to or assent from
any other Guarantor may, without in any manner affecting the liability of any
Guarantor under this Guaranty, and upon such terms and conditions as any such
Holder or Holders may deem advisable:

 

          (1)      extend in whole or in part (by renewal or otherwise), modify,
increase, change, compromise, release or extend the duration of the time for the
performance or payment of any Debt, liability or obligation of the Company or of
any other Person secondarily or otherwise liable for any Debt, liability or
obligations of the Company on the Notes, or waive any Default with respect
thereto, or waive, modify, amend or change any provision of any other agreement
or this Guaranty; or

 

 

 

          (2)      sell, release, surrender, modify, impair, exchange or
substitute any and all property, of any nature and from whomsoever received,
held by, or for the benefit of, any such Holder as direct or indirect security
for the payment or performance of any Debt, liability or obligation of the
Company or of any other Person secondarily or otherwise liable for any Debt,
liability or obligation of the Company on the Notes; or

 

 

 

          (3)      settle, adjust or compromise any claim of the Company against
any other Person secondarily or otherwise liable for any Debt, liability or
obligation of the Company on the Notes.

          Each Guarantor hereby ratifies and confirms any such extension,
renewal, change, sale, release, waiver, surrender, exchange, modification,
amendment, impairment, substitution, settlement, adjustment or compromise and
that the same shall be binding upon it, and hereby waives, to the fullest extent
permitted by law, any and all defenses, counterclaims or offsets which it might
or could have by reason thereof, it being understood that such Guarantor shall
at all times be bound by this Guaranty and remain liable hereunder.

E-2.4(b)-3




          (b)   Each Guarantor hereby waives, to the fullest extent permitted by
law:

 

          (1)      notice of acceptance of this Guaranty by the Holders or of
the creation, renewal or accrual of any liability of the Company, present or
future, or of the reliance of such Holders upon this Guaranty (it being
understood that all Debt, liabilities and obligations described in Section 2
hereof shall conclusively be presumed to have been created, contracted or
incurred in reliance upon the execution of this Guaranty); and

 

 

 

          (2)      demand of payment by any Holder from the Company or any other
Person indebted in any manner on or for any of the Debt, liabilities or
obligations hereby guaranteed; and

 

 

 

          (3)      presentment for the payment by any Holder or any other Person
of the Notes or any other instrument, protest thereof and notice of its dishonor
to any party thereto and to such Guarantor.

          The obligations of each Guarantor under this Guaranty and the rights
of any Holder to enforce such obligations by any proceedings, whether by action
at law, suit in equity or otherwise, shall not be subject to any reduction,
limitation, impairment or termination, whether by reason of any claim of any
character whatsoever or otherwise and shall not be subject to any defense,
set-off, counterclaim (other than any compulsory counterclaim), recoupment or
termination whatsoever.

          (c)   The obligations of each Guarantor hereunder shall be binding
upon such Guarantor and its successors and assigns, and shall remain in full
force and effect irrespective of:

 

          (1)      the genuineness, validity, regularity or enforceability of
the Notes, the Note Purchase Agreement or any other agreement or any of the
terms of any thereof, the continuance of any obligation on the part of the
Company, any other Guarantor or any other Person on or in respect of the Notes
or under the Note Purchase Agreement or any other agreement or the power or
authority or the lack of power or authority of the Company to issue the Notes or
the Company to execute and deliver the Note Purchase Agreement or any other
agreement or of any other Guarantor to execute and deliver this Guaranty or to
perform any of its obligations hereunder or the existence or continuance of the
Company, any other Guarantor or any other Person as a legal entity; or

 

 

 

          (2)      any default, failure or delay, willful or otherwise, in the
performance by the Company, any other Guarantor or any other Person of any
obligations of any kind or character whatsoever under the Notes, the Note
Purchase Agreement, this Guaranty or any other agreement; or

 

 

 

          (3)      any creditors’ rights, bankruptcy, receivership or other
insolvency proceeding of the Company, any other Guarantor or any other Person or
in respect of the property of the Company, any other Guarantor or any other
Person or any merger, consolidation, reorganization, dissolution, liquidation,
the sale of all or substantially all of the assets of or winding up of the
Company, any other Guarantor or any other Person; or

E-2.4(b)-4




 

          (4)      impossibility or illegality of performance on the part of the
Company, any other Guarantor or any other Person of its obligations under the
Notes, the Note Purchase Agreement, this Guaranty or any other agreements; or

 

 

 

          (5)      in respect of the Company, any other Guarantor or any other
Person, any change of circumstances, whether or not foreseen or foreseeable,
whether or not imputable to the Company, any other Guarantor or any other
Person, or other impossibility of performance through fire, explosion, accident,
labor disturbance, floods, droughts, embargoes, wars (whether or not declared),
civil commotion, acts of God or the public enemy, delays or failure of suppliers
or carriers, inability to obtain materials, action of any federal or state
regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company, any other Guarantor or any other Person and whether or not of the
kind hereinbefore specified; or

 

 

 

          (6)      any attachment, claim, demand, charge, Lien, order, process,
encumbrance or any other happening or event or reason, similar or dissimilar to
the foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, Debt, obligations or liabilities of any character,
foreseen or unforeseen, and whether or not valid, incurred by or against the
Company, any Guarantor or any other Person or any claims, demands, charges or
Liens of any nature, foreseen or unforeseen, incurred by any Person, or against
any sums payable in respect of the Notes or under the Note Purchase Agreement or
this Guaranty, so that such sums would be rendered inadequate or would be
unavailable to make the payments herein provided; or

 

 

 

          (7)      any order, judgment, decree, ruling or regulation (whether or
not valid) of any court of any nation or of any political subdivision thereof or
any body, agency, department, official or administrative or regulatory agency of
any thereof or any other action, happening, event or reason whatsoever which
shall delay, interfere with, hinder or prevent, or in any way adversely affect,
the performance by the Company, any Guarantor or any other Person of its
respective obligations under or in respect of the Notes, the Note Purchase
Agreement, this Guaranty or any other agreement; or

 

 

 

          (8)      the failure of any Guarantor to receive any benefit from or
as a result of its execution, delivery and performance of this Guaranty; or

 

 

 

          (9)      any failure or lack of diligence in collection or protection,
failure in presentment or demand for payment, protest, notice of protest, notice
of default and of nonpayment, any failure to give notice to any Guarantor of
failure of the Company, any other Guarantor or any other Person to keep and
perform any obligation, covenant or agreement under the terms of the Notes, the
Note Purchase Agreement, this Guaranty or any other agreement or failure to
resort for payment to the Company, any other Guarantor or to any other Person or
to any other guaranty or to any property, security, Liens or other rights or
remedies; or

E-2.4(b)-5




 

          (10)     the acceptance of any additional security or other guaranty,
the advance of additional money to the Company or any other Person, the renewal
or extension of the Notes or amendments, modifications, consents or waivers with
respect to the Notes, the Note Purchase Agreement or any other agreement, or the
sale, release, substitution or exchange of any security for the Notes; or

 

 

 

          (11)     any change in the ownership of any shares of the Company, any
Guarantor or any other Person; or

 

 

 

          (12)     any defense whatsoever that: (i) the Company or any other
Person might have to the payment of the Notes (principal, Make-Whole Amount, if
any, or interest), other than payment thereof in Federal or other immediately
available funds, or (ii) the Company or any other Person might have to the
performance or observance of any of the provisions of the Notes, the Note
Purchase Agreement or any other agreement, whether through the satisfaction or
purported satisfaction by the Company, any other Guarantor or any other Person
of its debts due to any cause such as bankruptcy, insolvency, receivership,
merger, consolidation, reorganization, dissolution, liquidation, winding-up or
otherwise; or

 

 

 

          (13)     any act or failure to act with regard to the Notes, the Note
Purchase Agreement, this Guaranty or any other agreement or anything which might
vary the risk of any Guarantor or any other Person; or

 

 

 

          (14)     any other circumstance which might otherwise constitute a
defense available to, or a discharge of, any Guarantor or any other Person in
respect of the obligations of any Guarantor or other Person under this Guaranty
or any other agreement other than the final and indefeasible payment in full of
cash of the Notes;

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty that the obligations of each Guarantor shall be absolute, irrevocable
and unconditional and shall not be discharged, impaired or varied except by the
payment of the principal of, premium, if any, and interest on the Notes in
accordance with their respective terms whenever the same shall become due and
payable as in the Notes provided and all other sums due and payable under the
Note Purchase Agreement, at the place specified in and all in the manner and
with the effect provided in the Notes and the Note Purchase Agreement, as each
may be amended or modified from time to time. Without limiting the foregoing, it
is understood that repeated and successive demands may be made and recoveries
may be had hereunder as and when, from time to time, the Company shall default
under or in respect of the terms of the Notes or the Note Purchase Agreement and
that notwithstanding recovery hereunder for or in respect of any given default
or defaults by the Company under the Notes or the Note Purchase Agreement, this
Guaranty shall remain in full force and effect and shall apply to each and every
subsequent default.

E-2.4(b)-6




          (d)     All rights of any Holder hereunder may be transferred or
assigned at any time and shall be considered to be transferred or assigned at
any time or from time to time upon the transfer of any Note whether with or
without the consent of or notice to the Guarantors under this Guaranty or to the
Company.

          (e)     To the extent of any payments made under this Guaranty, each
Guarantor shall be subrogated to the rights of the Holder upon whose Notes such
payment was made, but such Guarantor covenants and agrees that such right of
subrogation shall be subordinate in right of payment to the prior indefeasible
final payment in cash in full of all amounts due and owing by the Company with
respect to the Notes and the Note Purchase Agreement and by the Guarantors under
this Guaranty, and the Guarantors shall not take any action to enforce such
right of subrogation, and the Guarantors shall not accept any payment in respect
of such right of subrogation, until all amounts due and owing by the Company
under or in respect of the Notes and the Note Purchase Agreement and all amounts
due and owing by the Guarantors hereunder have indefeasibly been finally paid in
cash in full. If any amount shall be paid to any Guarantor in violation of the
preceding sentence at any time prior to the later of the indefeasible payment in
cash in full of the Notes and all other amounts payable under the Notes, the
Note Purchase Agreement and this Guaranty, such amount shall be held in trust
for the benefit of the Holders and shall forthwith be paid to the Holders to be
credited and applied to the amounts due or to become due with respect to the
Notes and all other amounts payable under the Note Purchase Agreement and this
Guaranty, whether matured or unmatured. Each Guarantor acknowledges that it has
received direct and indirect benefits from the financing arrangements
contemplated by the Note Purchase Agreement and that the waiver set forth in
this paragraph (e) is knowingly made as a result of the receipt of such
benefits.

          (f)     Each Guarantor agrees that to the extent the Company, any
other Guarantor or any other Person makes any payment on any Note, which payment
or any part thereof is subsequently invalidated, voided, declared to be
fraudulent or preferential, set aside, recovered, rescinded or is required to be
retained by or repaid to a trustee, receiver, or any other Person under any
bankruptcy code, common law, or equitable cause, then and to the extent of such
payment, the obligation or the part thereof intended to be satisfied shall be
revived and continued in full force and effect with respect to the Guarantors’
obligations hereunder, as if said payment had not been made. The liability of
the Guarantors hereunder shall not be reduced or discharged, in whole or in
part, by any payment to any Holder from any source that is thereafter paid,
returned or refunded in whole or in part by reason of the assertion of a claim
of any kind relating thereto, including, but not limited to, any claim for
breach of contract, breach of warranty, preference, ilegality, invalidity, or
fraud asserted by any account debtor or by any other Person.

          (g)     No Holder shall be under any obligation: (1) to marshall any
assets in favor of the Guarantors or in payment of any or all of the liabilities
of the Company under or in respect of the Notes or the obligations of the
Guarantors hereunder or (2) to pursue any other remedy that the Guarantors mayor
may not be able to pursue themselves and that may lighten the Guarantors’
burden, any right to which each Guarantor hereby expressly waives.

E-2.4(b)-7




          (h)     The obligations of each Guarantor under this Guaranty rank
pari passu in right of payment with all other Debt of such Guarantor which is
not secured or which is not expressly subordinated in right of payment to any
other Debt of such Guarantor.

SECTION 5.

REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS.

          Each Guarantor represents and warrants to each Holder that:

          (a)     Such Guarantor is a corporation or other legal entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on (1) the
ability of such Guarantor to perform its obligations under this Guaranty, or (2)
the validity or enforceability of this Guaranty (herein in this Section 5, a
“Material Adverse Effect”). Such Guarantor has the power and authority to own or
hold under lease the properties it purports to own or hold under lease, to
transact the business it transacts and proposes to transact, to execute and
deliver this Guaranty and to perform the provisions hereof.

          (b)     This Guaranty has been duly authorized by all necessary
corporate action on the part of such Guarantor, and this Guaranty constitutes a
legal, valid and binding obligation of such Guarantor enforceable against such
Guarantor in accordance with its terms, except as such enforceability may be
limited by (1) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or conveyance or other similar laws affecting the
enforcement of creditors’ rights generally and (2) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

          (c)     The execution, delivery and performance by such Guarantor of
this Guaranty will not (1) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of such Guarantor or any of its Subsidiaries under its corporate charter or
by-laws, or other equivalent formation or governing document, or except for
contraventions, breaches or defaults which could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, under any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
or any other agreement or instrument to which such Guarantor or any of its
subsidiaries is bound or by which such Guarantor or any of its subsidiaries or
any of their respective properties may be bound or affected, (2) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to such Guarantor or any of its subsidiaries or (3) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to the such Guarantor or any of its Subsidiaries.

          (d)     No consent, approval or authorization of, or registration,
filing or declaration with, any Governmental Authority is required in connection
with the execution, delivery or performance by such Guarantor of this Guaranty.

E-2.4(b)-8




          (e)     Such Guarantor is solvent, has capital not unreasonably small
in relation to its business or any contemplated or undertaken transaction and
has assets having a value both at fair valuation and at present fair salable
value greater than the amount required to pay its debts as they become due and
greater than the amount that will be required to pay its probable liability on
its existing debts as they become absolute and matured. Such Guarantor does not
intend to incur, or believe that it will incur, debts beyond its ability to pay
such debts as they become due. Such Guarantor will not be rendered insolvent by
the execution and delivery of, and performance of its obligations under, this
Guaranty. Such Guarantor does not intend to hinder, delay or defraud its
creditors by or through the execution and delivery of, or performance of its
obligations under, this Guaranty.

SECTION 6.

AMENDMENTS, WAIVERS AND CONSENTS.

          (a)     This Guaranty may be amended, and the observance of any term
hereof may be waived (either retroactively or prospectively), with (and only
with) the written consent of each Guarantor and the Required Holders, except
that (1) no amendment or waiver of any of the provisions of Section 2, 3 or 4,
or any defined term (as it is used therein), will be effective as to any Holder
unless consented to by such Holder in writing, (2) no such amendment or waiver
may, without the written consent of each Holder, (i) change the percentage of
the principal amount of the Notes the Holders of which are required to consent
to any such amendment or waiver, or (ii) amend this Section 6, and (3) this
Guaranty may be amended by the addition of additional Guarantors pursuant to a
Guaranty Joinder.

          (b)     The Guarantors will provide each Holder (irrespective of the
amount of Notes then owned by it) with sufficient information, sufficiently far
in advance of the date a decision is required, to enable such Holder to make an
informed decision with respect to any proposed amendment, waiver or consent in
respect of any of the provisions hereof. The Guarantors will deliver executed or
true and correct copies of each amendment, waiver or consent effected pursuant
to the provisions of this Section 6 to each Holder promptly following the date
on which it is executed and delivered by, or receives the consent or approval
of, the requisite Holders.

          (c)     Each Guarantor agrees it will not directly or indirectly pay
or cause to be paid any remuneration, whether by way of fee or otherwise, or
grant any security, to any Holder as consideration for or as an inducement to
the entering into by any Holder of any waiver or amendment of any of the terms
and provisions hereof unless such remuneration is concurrently paid, or security
is concurrently granted, on the same terms, ratably to each Holder even if such
Holder did not consent to such waiver or amendment.

          (d)     Any amendment or waiver consented to as provided in this
Section 6 applies equally to all Holders and is binding upon them and upon each
future holder and upon the Guarantors. No such amendment or waiver will extend
to or affect any obligation, covenant or agreement not expressly amended or
waived or impair any right consequent thereon. No course of dealing between the
Guarantors and any Holder nor any delay in exercising any rights hereunder shall
operate as a waiver of any rights of any Holder. As used herein, the term “this
Guaranty” and references thereto shall mean this Guaranty as it may from time to
time be amended or supplemented.

E-2.4(b)-9




SECTION 7.

NOTICES.

          All notices and communications provided for hereunder shall be in
writing and sent (a) by telefacsimile if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by a recognized overnight delivery service (with
charges prepaid). Any such notice must be sent:

 

          (1)     if to a Note Purchaser, to such Note Purchaser at the address
specified for such communications on Schedule A to the Note Purchase Agreement,
or at such other address as such Note Purchaser shall have specified to any
Guarantor or the Company in writing,

 

 

 

          (2)     if to any other Holder, to such Holder at such address as such
Holder shall have specified to any Guarantor or the Company in writing, or

 

 

 

          (3)     if to a Guarantor, to such Guarantor c/o the Company at 4440
Rosewood Drive, Mailstop PL4 3E4, Pleasanton CA 94588-3050, to the attention of
the Chief Financial Officer, or at such other address as such Guarantor shall
have specified to the Holders in writing.

Notices under this Section 7 will be deemed given only when actually received.

SECTION 8.

MISCELLANEOUS.

          (a)     No remedy herein conferred upon or reserved to any Holder is
intended to be exclusive of any other available remedy or remedies, but each and
every such remedy shall be cumulative and shall be in addition to every other
remedy given under this Guaranty now or hereafter existing at law or in equity.
No delay or omission to exercise any right or power accruing upon any default,
omission or failure of performance hereunder shall impair any such right or
power or shall be construed to be a waiver thereof but any such right or power
may be exercised from time to time and as often as may be deemed expedient. In
order to entitle any Holder to exercise any remedy reserved to it under the
Guaranty, it shall not be necessary for such Holder to physically produce its
Note in any proceedings instituted by it or to give any notice, other than such
notice as may be herein expressly required.

          (b)     The Guarantors will pay all sums becoming due under this
Guaranty by the method and at the address specified for such purpose in the Note
Purchase Agreement, or by such other reasonable method or at such other address
as any Holder shall have from time to time specified to the Guarantors in
writing for such purpose, without the presentation or surrender of this Guaranty
or any Note.

          (c)     Any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

E-2.4(b)-10




          (d)     If the whole or any part of this Guaranty shall be now or
hereafter become unenforceable against anyone or more of the Guarantors for any
reason whatsoever or if it is not executed by anyone or more of the Guarantors,
this Guaranty shall nevertheless be and remain fully binding upon and
enforceable against each other Guarantor as if it had been made and delivered
only by such other Guarantors.

          (e)     This Guaranty shall be binding upon each Guarantor and its
successors and assigns and shall inure to the benefit of each Holder and its
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not, so long as its Notes remain outstanding and
unpaid.

          (f)     This Guaranty may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

          (g)     This Guaranty shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by the law of the State of
New York.

E-2.4(b)-11




          IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty
to be duly executed by an authorized representative as of date first written
above.

 

ROSS DRESS FOR LESS, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ROSS PROCUREMENT, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 

E-2.4(b)-12




GUARANTY JOINDER

 

Re:

$85,000,000 6.38% Series A Senior Notes
due December 14, 2018
and
$65,000,000 6.53% Series B Senior Notes
due December 14, 2021 of
Ross Stores, Inc.

 


--------------------------------------------------------------------------------

This GUARANTY JOINDER dated as of  _________, _______ (the or this “Guaranty
Joinder”) is entered into [on a joint and several basis by each of the
undersigned _________, a _________ corporation [and _________, a _________
corporation] ([which parties are hereinafter referred to individually as] an
“Additional Guarantor” [and collectively as the “Additional Guarantors”]). Terms
not otherwise defined herein shall have the meaning set forth in the Note
Purchase Agreement hereinafter referred to.

R E C I T A L S

          A.     [Each] Additional Guarantor, is presently a Subsidiary of Ross
Stores, Inc., a Delaware corporation (the “Company”).

          B.     In order to raise funds to refinance existing debt and for
general corporate purposes, the Company issued its 6.38% Series A Senior Notes
due December 14, 2018 in the aggregate principal amount of $85,000,000 (the
“Series A Notes”), and the 6.53% Series B Senior Notes due December 14, 2021 in
the aggregate principal amount of $65,000,000 (the “Series B Notes” and,
together with the Series A Notes, the “Notes,” such term to include any such
notes issued in substitution therefor pursuant to Section 13 of the Note
Purchase Agreement) pursuant to the Note Purchase Agreement dated as of October
17, 2006 (the “Note Purchase Agreement”) among the Company and each of the
purchasers named on Schedule A attached to said Note Purchase Agreement (the
“Note Purchasers”). The Note Purchasers, together with their successors and
assigns, are hereinafter collectively referred to as the “Holders”. Capitalized
terms not defined herein shall have the meaning ascribed to them in the Note
Purchase Agreement.

          C.     As a condition precedent to their purchase of the Notes, the
Note Purchasers required that certain Subsidiaries of the Company enter into the
Subsidiary Guaranty dated as of December 14, 2006 (the “Guaranty”) as security
for the Notes.

          NOW, THEREFORE, as required by the Note Purchase Agreement and in
consideration of the premises and other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, [each/the] Additional
Guarantor does hereby covenant and agree, [jointly and severally], as follows:

EXHIBIT A
(to Subsidiary Guaranty)




          In accordance with the requirements of the Guaranty, the Additional
Guarantor[s] desire to amend the definition of Guarantor (as the same may have
been heretofore amended) set forth in the Guaranty attached hereto so that at
all times from and after the date hereof, the Additional Guarantor[s] shall be
[jointly and severally] liable as set forth in the Guaranty for the obligations
of the Company under the Note Purchase Agreement and Notes to the extent and in
the manner set forth in the Guaranty.

          The undersigned is the duly elected ______________ of the Additional
Guarantor[s] and is duly authorized to execute and deliver this Guaranty Joinder
for the benefit of all Holders of the Notes. The execution by the undersigned of
this Guaranty Joinder shall evidence its consent to, and acknowledgment and
approval of, the terms set forth herein and in the Guaranty and by such
execution the Additional Guarantor[s] shall be deemed to have made the
representations and warranties set forth in Section 5 of the Guaranty in favor
of the Holders as of the date of this Guaranty Joinder].

          Upon execution of this Guaranty Joinder, the Guaranty shall be deemed
to be amended as set forth above. Except as amended herein, the terms and
provisions of the Guaranty are hereby ratified, confirmed and approved in all
respects.

          Any and all notices, requests, certificates and other instruments
(including the Notes) may refer to the Guaranty without making specific
reference to this Guaranty Joinder, but nevertheless all such references shall
be deemed to include this Guaranty Joinder unless the context shall otherwise
require.

 

[NAME OF ADDITONAL GUARANTOR]

 

 

 

 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

Its

 

 

 

--------------------------------------------------------------------------------

- 2 -




FORM OF OPINION OF GENERAL COUNSEL
TO THE COMPANY

[December 14], 2006

To each of the Purchasers (the “Purchasers”) listed
  in Schedule A to the Note Agreement
  (as defined below)

 

Re:

Ross Stores, Inc.
$85,000,000 6.38% Series A Senior Notes due 2018
$65,000,000 6.53% Series B Senior Notes due 2021

 


--------------------------------------------------------------------------------

Ladies and Gentlemen:

          I am General Counsel for Ross Stores, Inc., a Delaware corporation
(the “Company”), and render this opinion in connection with the sale to you on
the date hereof by the Company of (i) $85,000,000 6.38% Series A Senior Notes
due 2018; and (ii) $65,000,000 6.53% Series B Senior Notes due 2021
(collectively, the “Notes”) pursuant to the Note Purchase Agreement dated
October 17, 2006 between the Company and each of you (the “Note Agreement”).
This letter is being furnished to you pursuant to Section 4.4(a) of the Note
Agreement.

          I have made an inquiry of such officers and attorneys of the Company
and its subsidiaries and examined such corporate records, certificates of
officers of the Company, officers of the Company’s subsidiaries and public
officials and such other documents and such matters of fact and questions of law
as I have considered appropriate for purposes of this letter, except where a
specific fact confirmation procedure is stated to have been performed (in which
case I have with your consent performed the stated procedure), and except where
a statement is qualified as to knowledge or awareness (in which case I have with
your consent made no or limited inquiry as specified below.

          I am licensed to practice law in the State of California and am
generally familiar with the Delaware General Corporation Law (the “DGCL”). I am
opining herein as to the effect on the subject transaction only of the federal
securities laws of the United States with respect to the opinions in paragraph 3
below, the internal laws of the State of California and the DGCL, and I express
no opinion with respect to the applicability thereto, or the effect thereon, of
the laws of any other jurisdiction or, in the case of Delaware, any other laws,
or as to any matters of municipal law or the laws of any local agencies within
any state.

          Subject to the foregoing and the other matters set forth herein, it is
my opinion that, as of the date hereof:

EXHIBIT 4.4(a)
(to Note Purchase Agreement)




 

          1.     The Company has been duly qualified as a foreign corporation
for the transaction of business and is in good standing under the laws of each
jurisdiction in which its ownership or lease of substantial properties or the
conduct of its business require such qualification, and in which the failure to
be so qualified and in good standing would have a material adverse effect upon
the Company and its subsidiaries considered as a whole.

 

 

 

          2.     Based solely on certificates from public officials, each
Significant Subsidiary of the Company has been duly incorporated and is validly
existing as a corporation in good standing under the laws of its jurisdiction of
incorporation; to the best of my knowledge has been duly qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which its ownership or lease of substantial
properties or the conduct of its business require such qualification, and in
which the failure to be so qualified and in good standing would have a material
adverse effect upon the Company and its subsidiaries considered as a whole; and
all of the issued and outstanding capital stock of each such Significant
Subsidiary has been duly authorized and validly issued and is fully paid and
nonassessable.

 

 

 

          3.     I am not aware of any pending or threatened litigation against
the Company that purports to challenge the right of the Company to execute and
deliver the Note Agreement or the Notes or to perform its obligations
thereunder.

          This letter is furnished only to you in your capacity as a Purchaser
and is solely for your benefit in connection with the transactions covered
hereby. This letter may not be relied upon by you for any other purpose, or
furnished to, quoted to or relied upon by any other person, firm or other entity
for any purpose (including any person, firm or other entity that acquires Notes
from you) without my prior written consent, which may be granted or withheld in
my sale discretion. At your request, I hereby consent to (i) reliance hereon by
any future transferee of the Notes purchased by you that is an Institutional
Investor; provided that (a) such person accepts that this opinion speaks only as
of the date hereof and to its addressees, (b) I have no responsibility or
obligation to update this opinion, to consider its applicability or correctness
to other than its addressees, or to take into account changes in law, facts or
any other development of which I may later become aware and (c) any such
reliance by a future holder must be actual and reasonable under the
circumstances existing at the time it becomes a holder including any changes in
law, facts or any other developments known to or reasonably knowable by the
holder at such time, (ii) the furnishing of copies of this opinion to such
Institutional Investors and your and their counsel and (iii) review but not
reliance hereon by persons with regulatory authority over you, including,
without limitation, the National Association of Insurance Commissioners.

 

Very truly yours,

 

 

 

 

 

General Counsel

E-4.4(a)-2




FORM OF OPINION OF SPECIAL COUNSEL
TO THE COMPANY

December 14, 2006

To each of the Purchasers (the
“Purchasers”) listed in Schedule A to the
Note Agreement (as defined below)

 

Re:

Ross Stores. Inc.

 


--------------------------------------------------------------------------------

Ladies and Gentlemen:

          We have acted as special counsel to Ross Stores, Inc., a Delaware
corporation (the “Company”), in connection with the sale to you on the date
hereof by the Company of (i) $85,000,000 6.38% Series A Senior Notes due 2018;
and (ii) $65,000,000 6.53% Series B Senior Notes due 2021 (collectively, the
“Notes”), pursuant to the Note Purchase Agreement dated October 17, 2006 (the
“Note Agreement”), between the Company and each of you. This letter is being
furnished to you pursuant to Section 4.4(b) of the Note Agreement.

          As such counsel, we have examined such matters of fact and questions
of law as we have considered appropriate for purposes of this letter, except
where a specific fact confirmation procedure is stated to have been performed
(in which case we have with your consent performed the stated procedure), and
except where a statement is qualified as to knowledge or awareness (in which
case we have with your consent made no or limited inquiry as specified below).
We have examined, among other things, the following:

 

          (a)     The Note Agreement and the Notes (collectively, the “Operative
Documents”);

 

 

 

          (b)     The Subsidiary Guaranty Agreement (the “Subsidiary Guaranty
Agreement”) issued by Ross Dress for Less, Inc., a Virginia corporation and Ross
Procurement, Inc., a Delaware corporation (“Ross Procurement” and together with
Ross Dress for Less, Inc. the “Subsidiary Guarantors”);

 

 

 

          (c)     The Amended and Restated Revolving Credit Agreement dated as
of March 31, 2004, as amended by [_] (the “Credit Agreement”);

 

 

 

          (d)     The Certificate of Incorporation and Bylaws of the Company and
Ross Procurement (the “Governing Documents”); and

 

 

 

          (e)     A certificate of an officer of the Company certifying certain
resolutions of the Board of Directors of the Company, and a certificate of an
officer of Ross Procurement certifying certain resolutions of the Board of
Directors of Ross Procurement.

EXHIBIT 4.4(b)
(to Note Purchase Agreement)




          As to facts material to the opinions, statements and assumptions
expressed herein, we have, with your consent, relied upon oral or written
statements and representations of officers and other representatives of the
Company and others, including the representations and warranties of the Company
in the Note Agreement. We have not independently verified such factual matters.

          Whenever a statement herein is qualified as to knowledge, awareness,
or a similar phrase, it is intended to indicate that those attorneys in the firm
who have rendered legal services in connection with the transaction referenced
above do not have current actual knowledge of the inaccuracy of such statement.
However, except as otherwise expressly indicated, we have not undertaken any
independent investigation to determine the accuracy of any such statement.

          We are opining herein as to the effect on the subject transaction only
of the federal laws of the United States, the internal laws of the State of New
York and in numbered paragraphs 1, 2 and 3 of this letter the Delaware General
Corporation Law (the “DGCL”), and we express no opinion with respect to the
applicability thereto, or the effect thereon, of the laws of any other
jurisdiction or, in the case of Delaware, any other laws, or as to any matters
of municipal law or the laws of any local agencies within any state.

          Our opinions and confirmations herein are based upon our consideration
of only those statutes, rules and regulations which, in our experience, are
normally applicable to private placements of debt securities, provided that no
opinion or confirmation is expressed herein with respect to federal or state
securities laws (except to the extent stated in paragraphs 6 and 7 herein),
antitrust or trade regulation laws, antifraud laws or other laws excluded by
customary practice. We express no opinion as to any state or federal laws or
regulations applicable to the subject transaction because of the nature or
extent of the business of any parties to the Operative Documents or any of their
affiliates. Various matters concerning the Company are addressed in the opinion
of Mark S. Askanas, General Counsel of the Company, and various issues
concerning the laws of the State of Virginia are addressed in the opinion of DLA
Piper Rudnick Gray Cary, both separately provided to you, and we express no
opinion with respect to those matters. Without limitation, we express no view as
to the form, content, accuracy or completeness of the Private Placement
Memorandum dated August ___, 2006 or of any other offering or selling material
(if any).

          Subject to the foregoing and the other matters set forth herein, it is
our opinion that, as of the date hereof:

 

          1.     The Company is a corporation and has been duly incorporated
under the DGCL of the State of Delaware. Based on certificates from public
officials, we confirm that the Company is validly existing and in good standing
under the laws of the State of Delaware.

E-4.4(b)-2




 

          2.     The Note Agreement has been duly authorized by all necessary
corporate action of the Company, and the Note Agreement has been duly executed
and delivered by the Company, and is the legally valid and binding agreement of
the Company, enforceable against the Company in accordance with its terms.

 

 

 

          3.     The Notes have been duly authorized by all necessary corporate
action of the Company and, when executed and delivered to and paid for by you in
accordance with the terms of the Note Agreement, will be the legally valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms.

 

 

 

          4.     The Subsidiary Guaranty Agreement has been duly authorized by
all necessary corporate action of Ross Procurement and duly executed and
delivered by Ross Procurement and is the valid and binding obligation of the
Subsidiary Guarantors, enforceable against each Subsidiary Guarantor in
accordance with its terms.

 

 

 

          5.     The execution and delivery of the Note Agreement and the
issuance and sale of the Notes by the Company and the issuance of the Subsidiary
Guaranty Agreement by the Subsidiary Guarantors to each of you pursuant to the
Note Agreement and the use of the proceeds of the Notes in accordance with the
terms of the Note Agreement on the date hereof do not:


 

          (i)     violate the provisions of the Governing Documents,

 

 

 

          (ii)    to our knowledge, result in the breach of or a default under
the Credit Agreement, or

 

 

 

          (iii)   violate any federal or New York statute, rule or regulation
applicable to the Company (including, without limitation, Regulations T, U or X
of the Board of Governors of the Federal Reserve System, assuming the Company
complies with the provisions of the Note Agreement relating to the use of
proceeds).


 

          6.     No registration of the Notes or the Subsidiary Guaranty
Agreement under the Securities Act of 1933, as amended, and no qualification of
an indenture under the Trust Indenture Act of 1939, as amended, is required for
the purchase of the Notes by you, in each case, in the manner contemplated by
the Note Agreement. We express no opinion, however, as to when or under what
circumstances any Notes may be reoffered or resold.

 

 

 

          7.     The Company is not, and immediately after giving effect to the
sale of the Notes in accordance with the Note Agreement and the application of
the proceeds in accordance with the terms of the Note Agreement will not be
required to be registered as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

E-4.4(b )-3




          Our opinions are subject to: (i) the effect of bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws relating
to or affecting the rights and remedies of creditors; (ii) the effect of general
principals of equity, whether considered in a proceeding in equity or at law
(including the possible unavailability of specific performance or injunctive
relief), concepts of materiality, reasonableness, good faith and fair dealing,
and the discretion of the court before which a proceeding is brought; (iii) the
invalidity under certain circumstances under law or court decisions of
provisions providing for the indemnification of or contribution to a party with
respect to a liability where such indemnification or contribution is contrary to
public policy; (iv) we express no opinion as to (a) any provision for liquidated
damages, default interest, late charges, monetary penalties, make-whole premiums
or other economic remedies to the extent such provisions are deemed to
constitute a penalty, (b) consents to, or restrictions upon jurisdiction, venue,
arbitration, remedies or judicial relief, (c) any provision requiring the
payment of attorneys’ fees, whether such payment is contrary to law or public
policy, (d) any provision to the effect that a guarantor is liable as a primary
obligor and not merely as a surety, (e) waivers of broadly or vaguely stated
rights, (f) provisions authorizing or validating conclusive or discretionary
determinations, (g) provisions prohibiting, restricting or requiring consent to
assignment or transfer of any right or property and (h) the severability, if
invalid, of provisions to the foregoing effect.

          With your consent, for purposes of the opinion rendered in paragraph
6, we have assumed that the representations and agreements made by each of you
and the Company contained in the Note Agreement are accurate and have been and
will be complied with.

          With your consent, we have assumed (a) that the Operative Documents
have been duly authorized, executed and delivered by the parties thereto other
than the Company, (b) that the Operative Documents constitute legally valid and
binding obligations of the parties thereto other than the Company, enforceable
against each of them in accordance with their respective terms, (c) that the
Subsidiary Guaranty Agreement has been duly authorized, executed and delivered
by the parties thereto other than Ross Procurement and constitutes a legally
valid and binding obligation of the parties thereto other than the applicable
Subsidiary Guarantor, and (d) that the status of the Operative Documents and the
Subsidiary Guaranty Agreement as legally valid and binding obligations of the
parties is not affected by any (i) breaches of, or defaults under, agreements or
instruments, (ii) violations of statutes, rules, regulations or court or
governmental orders, or (iii) failures to obtain required consents, approvals or
authorizations from, or make required registrations, declarations or filings
with, governmental authorities, provided that we make no such assumptions to the
extent we have opined as to such matters with respect to the Company and the
Subsidiary Guarantors herein.

          With your consent, we have also assumed that Ross Dress for Less,
Inc., is validly existing and in good standing under the laws of the State of
Virginia, and has the power and authority to execute, deliver and perform its
obligations under the Subsidiary Guaranty Agreement.

          In rendering the opinion in clause (ii) of paragraph 5 above insofar
as it requires interpretation of the Credit Agreement, with your consent (i) we
have assumed that courts of competent jurisdiction would enforce such agreement
in accordance with its plain meaning;

E-4.4(b )-4




(ii) to the extent that any questions of legality or legal construction have
arisen in connection with our review, we have applied the laws of the State of
New York in resolving such questions; (iii) we express no opinion with respect
to the effect of any action or inaction by the Company after the date hereof
under the Credit Agreement that may result in a breach or default thereunder;
and (iv) we express no opinion with respect to any matters which would require
us to perform a mathematical calculation or make a financial or accounting
determination.

          This letter is furnished only to you in your capacity as a Purchaser
and is solely for your benefit in connection with the transaction referenced in
the first paragraph. This letter may not be relied upon by you for any other
purpose, or furnished to, assigned to, quoted to, or relied upon by any other
person, firm or other entity for any purpose (including any person, firm or
other entity that acquires Notes from you) without our prior written consent,
which may be granted or withheld in our sale discretion. At your request, we
hereby consent to (i) reliance hereon by any future transferee of the Notes
purchased by you that is an Institutional Investor; provided that (a) such
person accepts that this opinion speaks only as of the date hereof and to its
addressees, (b) we have no responsibility or obligation to update this opinion,
to consider its applicability or correctness to other than its addressees, or to
take into account changes in law, facts or any other development of which we may
later become aware and (c) any such reliance by a future holder must be actual
and reasonable under the circumstances existing at the time it becomes a holder,
including any changes in law, facts or any other developments known to or
reasonably knowable by the holder at such time, (ii) the furnishing of copies of
this opinion to such Institutional Investors and your and their counsel and
(iii) review but not reliance hereon by persons with regulatory authority over
you, including, without limitation, the National Association of Insurance
Commissioners.

 

Very truly yours,

E-4.4(b)-5




FORM OF OPINION OF SPECIAL VIRGINIA COUNSEL
TO THE SUBSIDIARY GUARANTOR

[LETTERHEAD OF DLA PIPER]

_________, 2006

To each of the Purchasers (the “Purchasers”) listed
in Schedule A to the Note Purchase Agreement (as defined below)

 

Re:

Subsidiary Guaranty Agreement- Ross Dress For Less, Inc.,
a Virginia corporation

 

Ladies and Gentlemen:

          We have acted as special counsel to Ross Dress for Less, Inc., a
Virginia corporation (the “Guarantor”), in connection with that certain
Subsidiary Guaranty Agreement of even date herewith (the “Guaranty”) made by the
Guarantor in favor of the Purchasers, pursuant to that certain Note Purchase
Agreement, dated as of October 17, 2006 (the “Note Purchase Agreement”), by and
among Ross Stores, Inc. (the “Company”) and the Purchasers.

          This opinion is being delivered pursuant to Section 4.4 of the Note
Purchase Agreement. Capitalized terms used in this opinion and not otherwise
defined herein shall have the respective meanings given to those terms in the
Note Purchase Agreement.

          In connection with this opinion, we have examined originals, or copies
identified to our satisfaction as being true copies, of the following documents:

 

          (a)     a Certificate of Good Standing of Guarantor, dated _________,
2006, issued by the Corporation Commission of the Commonwealth of Virginia (the
“Virginia Corporation Commission”);

 

 

 

          (b)     the Articles of Incorporation of Guarantor, as filed with the
Virginia Corporation Commission on January 14, 2004, and as amended through
_________, 2006 and certified by the Virginia Corporation Commission on
_________, 2006;

 

 

 

          (c)     the Bylaws of Guarantor, as amended through the date hereof
and certified by the Secretary of Guarantor;

EXHIBIT 4.4(c)
(to Note Purchase Agreement)




 

          (d)     the Resolutions of the Board of Directors of Guarantor with
respect to the actions contemplated by the Guaranty, as certified by the
Secretary of Guarantor as being complete and in full force and effect as of the
date of this opinion; and

 

 

 

          (e)     the Guaranty.

          In connection with the opinions set forth below, we have also examined
originals, or copies, certified or otherwise identified to our satisfaction, of
such other documents, corporate records, certificates and other instruments as
we have deemed necessary or appropriate to enable us to render this opinion.

          In reaching the opinions set forth below, we have assumed, and have
made no investigation as to, (i) the legal capacity of each natural person
signing any of the documents, (ii) the genuineness of all signatures, (iii) the
due authorization, execution and delivery of all documents by each party thereto
other than Guarantor, (iv) the authenticity and completeness of all documents
submitted to us as originals, (v) the conformity to the original documents of
all documents submitted to us as certified, photostatic, reproduced or conformed
copies of valid existing agreements or other documents, and (vi) the
authenticity of all such existing agreements or other documents, and that there
have been no amendment or waivers of the terms of such agreements and other
documents.

          In expressing the opinions set forth herein, we have relied upon, and
assumed the accuracy of, the factual contents of certificates of officers of
Guarantor, public officials and others deemed by us to be appropriate.

          Based upon the foregoing, and subject to the assumptions, limitations
and qualifications stated herein, we are of the opinion that:

 

          1.     The Guarantor is a corporation and has been duly incorporated
under the laws of the Commonwealth of Virginia. Based on certificates from the
Virginia Corporation Commission, the Guarantor is validly existing and in good
standing under the laws of the Commonwealth of Virginia.

 

 

 

          2.     The Guaranty has been duly authorized by all necessary
corporate action of the Guarantor. The Guaranty has been duly executed and
delivered by the Guarantor.

          The opinions expressed herein are limited to the laws of the
Commonwealth of Virginia and the federal laws of the United States of America,
and we disclaim any opinion as to the laws of any other jurisdiction. We further
disclaim any opinion as to any rule, regulation, ordinance, order or other
promulgation of any regional, municipal or local governmental body or as to any
related judicial or administrative decision.

          This opinion is furnished to you by us as counsel to Guarantor, is
solely for your benefit and may not be quoted or relied upon by any other person
or entity without our express prior written consent provided that any
Institutional Investor becoming a holder of a Note after the date hereof shall
have the right to rely on this opinion as if it were addressed to such
Institutional

E-4.4(C)-2




Investor and delivered to such Institutional Investor on the date hereof, and
provided further that you and such subsequent holder of a Note may furnish a
copy hereof (but no such person shall be entitled to rely thereon) (i) to your
or any subsequent holder’s independent auditors and attorneys, (ii) to any state
or federal authority or independent banking, insurance board or body having
regulatory jurisdiction over you or any subsequent holder and (iii) pursuant to
any order or legal process of any court or governmental agency compelling a
disclosure of a copy hereof.

          This opinion is given as of the date of this letter, and we disclaim
any undertaking to advise you of changes which may subsequently be brought to
our attention.

 

Very truly yours,

 

 

 

 

 

DLA PIPER RUDNICK GRAY CARY US LLP

E-4.4(c)-3




FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS

          The closing opinion of Chapman and Cutler LLP, special counsel to the
Purchasers, called for by Section 4.4 of the Note Purchase Agreement, shall be
dated the date of Closing and addressed to each Purchaser, shall be satisfactory
in form and substance to each Purchaser and shall be to the effect that:

          1.     The Company is a corporation, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has the
corporate power and the corporate authority to execute and deliver the Note
Purchase Agreement and to issue the Notes.

          2.     The Note Purchase Agreement has been duly authorized by all
necessary corporate action on the part of the Company, has been duly executed
and delivered by the Company and constitutes the legal, valid and binding
contract of the Company enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent conveyance and similar laws affecting
creditors’ rights generally, and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law).

          3.     The Notes have been duly authorized by all necessary corporate
action on the part of the Company, and the Notes being delivered on the date
hereof have been duly executed and delivered by the Company and constitute the
legal, valid and binding obligations of the Company enforceable in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent conveyance and
similar laws affecting creditors’ rights generally, and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law).

          4.     The issuance, sale and delivery of the Notes and the execution
and delivery of the Subsidiary Guaranty under the circumstances contemplated by
the Note Purchase Agreement and the Subsidiary Guaranty do not, under existing
law, require the registration of the Notes or the Subsidiary Guaranty under the
Securities Act of 1933, as amended, or the qualification of an indenture under
the Trust Indenture Act of 1939, as amended.

EXHIBIT 4.4(d)
(to Note Purchase Agreement)




          With respect to matters of fact upon which such opinion is based,
Chapman and Cutler LLP may rely on appropriate certificates of public officials
and officers of the Company and upon representations of the Company and the
Purchasers delivered in connection with the issuance and sale of the Notes.

          In rendering the opinion set forth in paragraph 1 above, Chapman and
Cutler LLP may rely, as to matters referred to in paragraph 1, solely upon an
examination of the Certificate of Incorporation certified by, and a certificate
of good standing of the Company from, the Secretary of State of the State of
Delaware, the Bylaws of the Company and the general business corporation law of
the State of Delaware. The opinion of Chapman and Cutler LLP is limited to the
laws of the State of New York, the general business corporation law of the State
of Delaware and the Federal laws of the United States.

4.4(d)-2




FORM OF OFFICER’S CERTIFICATE

EXHIBIT 7.2
(to Note Purchase Agreement)




ROSS STORES, INC.
PRIVATE PLACEMENT NOTES

FINANCIAL COVENANTS

As of _________, 200___

ADJUSTED INTEREST COVERAGE RATIO (SECTION 10.2)

MINIMUM:

 

 

 

 

 

__________

 

 

 

 

 

 

 

 

 

 

 

ACTUAL:

 

 

 

 

 

 

 

 

 

 

 

(i)

 

EBITDAR

 

 

 

 

 

 

 

 

 

 

(a)

 

EBITDA:

 

 

 

 

 

 

 

 

 

 

(I)

 

Consolidated net income (in

 

 

 

 

 

 

 

 

 

 

accordance with GAAP)

 

__________

 

 

 

 

 

 

(II)

 

Consolidated Total Interest Expense

 

__________

 

 

 

 

 

 

(III)

 

Consolidated Income taxes

 

__________

 

 

 

 

 

 

(IV)

 

Consolidated Depreciation

 

__________

 

 

 

 

 

 

(V)

 

Consolidated Amortization

 

__________

 

 

 

 

 

 

(VI)

 

Extraordinary non-cash losses (that

 

__________

 

 

 

 

 

 

 

 

will not become cash losses in a later
fiscal period)

 

 

 

 

 

 

 

 

(VII)

 

Total EBITDA (sum of lines

 

__________

 

 

 

 

 

 

 

 

(I) through (VI)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

 

Consolidated Rent Expense

 

__________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)

 

EBITDAR (line (a)(VII) plus line (b))

 

 

 

__________

 

 

 

 

 

 

 

 

 

 

 

(ii)

 

Consolidated Total Interest Expense plus

 

 

 

 

 

 

Consolidated Rent Expense7

 

 

 

 

 

 

(a)

 

Consolidated Total Interest Expense

 

__________

 

 

 

 

(b)

 

Consolidated Rent Expense

 

__________

 

 

 

 

(c)

 

Line (a) plus line (b)

 

 

 

__________

 

 

 

 

 

 

 

 

 

 

 

(iii)

 

Line (i)(c) divided by line (ii)(c)

 

 

 

__________




ADJUSTED DEBT TO TOTAL CAPITALIZATION RATIO (SECTION 10. 1)

 

 

 

 

 

 

 

 

 

 

 

MAXIMUM:

 

 

 

 

 

__________

 

 

 

 

 

 

 

 

 

 

 

ACTUAL:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)

 

Consolidated Adjusted Debt

 

 

 

 

 

 

(a)

 

 

 

Indebtedness of Company

 

__________

 

 

 

 

(b)

 

 

 

Obligations under Capitalized Leases

 

__________

 

 

 

 

(c)

 

 

 

Obligations under Synthetic Leases

 

__________

 

 

 

 

(d)

 

 

 

Obligations under Guarantees

 

__________

 

 

 

 

(e)

 

 

 

Obligations under Standby Letters of Credit

 

__________

 

 

 

 

(f)

 

 

 

6 times Consolidated Rent Expense

 

__________

 

 

 

 

(g)

 

 

 

Lines (a) plus (b) plus (c) plus (d) plus (e) plus (f)

 

 

 

$_________

 

 

 

 

 

 

 

 

 

 

 

(ii)

 

Stockholders’ Equity

 

 

 

$_________

 

 

 

 

 

 

 

(iii)

 

Consolidated Adjusted Debt (line (i)(g)) plus Stockholders’ Equity (line (ii))

 

 

 

$_________

 

 

 

 

 

 

 

 

 

 

 

(iv)

 

Line (i)(g) divided by line (iii) (expressed as a percentage)

 

 

 

__________

 

 

 

 

 

 

 

 

 

 

 

INVESTMENTS (SECTION 10.3)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAXIMUM:

 

 

 

 

 

__________

 

 

 

 

 

 

 

 

 

 

 

ACTUAL:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)

 

Restricted Investments

 

 

__________

 

 

(ii)

 

Principal Amount of obligations secured by Liens permitted under

 

 

 

 

 

 

Section 10.4 (excluding obligations secured by Liens permitted by

 

 

 

 

 

 

paragraphs (c) through (k) of Section 10.4)

 

__________

 

 

(iii)

 

15% of Consolidated Total Assets

 

__________

 

 

(iv)

 

Lines (i) plus (ii) plus (iii)

 

 

 

$_________

 

 

 

 

 

 

 

SALE OF ASSETS (SECTION 10.5)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAXIMUM:

 

 

 

 

 

__________

 

 

 

 

 

 

 

 

 

 

 

ACTUAL:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)

 

Asset dispositions (determined in accordance with Section 10.5) in

 

__________

 

 

 

 

excess of 10% of book value of Consolidated Total Assets

 

 

 

 

(ii)

 

Proceeds used to acquire assets used and useful in carrying on the

 

 

 

 

 

 

business of the Company and its Subsidiaries

 

 

 

 

 

 

 

 

__________

 

 

(iii)

 

Proceeds used to prepay or retire Senior Debt of the Company and

 

__________

 

 

 

 

its Subsidiaries

 

 

 

 

(iv)

 

Lines (i) minus (ii) minus (iii)

 

 

 

$_________




WITNESS my hand this xxth day of (Month), 200___.

 

ROSS STORES, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Title:

Vice President of Finance and Treasurer

 